 

 





CREDIT AGREEMENT

DATED AS OF MAY 15, 2014

AMONG

COBIZ FINANCIAL INC.,

THE LENDERS,

U.S. BANK NATIONAL ASSOCIATION
AS ADMINISTRATIVE AGENT

AND

U.S. BANK NATIONAL ASSOCIATION
AS LEAD ARRANGER

 

 

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

This Credit Agreement (the “Agreement”), dated as of May 15, 2014, is among
CoBiz Financial, Inc., a Colorado corporation, the Lenders and U.S. Bank
National Association, a national banking association, as Administrative
Agent.  The parties hereto agree as follows:

Article I - DEFINITIONS

As used in this Agreement:

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (ii)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding Solvency interests of a partnership or limited
liability company.

"Act" is defined in Section 9.14.

“Administrative Agent” means U.S. Bank in its capacity as contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article X.

“Advance” means a borrowing hereunder of Revolving Loans, made by the Lenders on
the same Borrowing Date.

“Affected Lender” is defined in Section 2.16.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person, including,
without limitation, such Person’s Subsidiaries.  A Person shall be deemed to
control another Person if the controlling Person owns 10% or more of any class
of voting securities (or other ownership interests) of the controlled Person or
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of stock, by contract or otherwise.

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced from time to time pursuant to the terms hereof.    As of the
date of this Agreement, the Aggregate Commitment is $20,000,000.

“Aggregate Revolving Exposure” means, at any time, the aggregate of the
Revolving Exposure of all the Lenders.

“Agreement” means this credit agreement, as it may be amended or modified and in
effect from time to time.

“Applicable Margin” means 225 basis points (2.25%).

“Arranger” means U.S. Bank, and its successors, in its capacity as Lead
Arranger.

“Article” means an article of this Agreement unless another document is
specifically referenced.





--------------------------------------------------------------------------------

 

“Authorized Officer” means any of the Chief Executive Officer, Chief Financial
Officer or Chief Accounting Officer of the Borrower, acting singly.

“Available Aggregate Revolving Commitment” means, at any time, the Revolving
Commitments then in effect minus the Revolving Exposures at such time.

“Base Rate” means a rate per annum equal to (i) the LIBOR Rate plus (ii) the
Applicable Margin, in each case changing when and as the LIBOR Rate is
determined in accordance with this Agreement.

“Base Rate Advance” means an Advance which, except as otherwise provided in
Section 2.8, bears interest at the Base Rate.

 “Borrower” means CoBiz Financial, Inc., a Colorado corporation, and its
successors and assigns.

“Borrowing Date” means a date on which an Advance is made.

“Borrowing Notice” is defined in Section 2.6.

“Business Day” means a day (other than a Saturday or Sunday) on which banks
generally are open in New York City for the conduct of substantially all of
their commercial lending activities and interbank wire transfers can be made on
the Fedwire system.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

“Change in Control” means the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 25% or more of the outstanding shares of voting stock of the Borrower
on a fully diluted basis.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Commitment” means, for each Lender, its Revolving Commitment.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

“Default” means an event which but for the lapse of time or the giving of
notice, or both, would constitute an Event of Default.

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans within one Business Day of
the date required in the determination of the Administrative Agent to be funded
by it hereunder, (b) notified the Borrower, the Administrative Agent, or any
Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding



--------------------------------------------------------------------------------

 

obligations (i) under this Agreement or (ii) under other agreements in which it
is obligated to extend credit unless, in the case of this clause (ii), such
obligation is the subject of a good faith dispute, (c) failed, within one
Business Day after request by the Administrative Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans, (d) otherwise failed to pay over to the Administrative Agent
or any other Lender any other amount required to be paid by it hereunder within
one Business Day of the date when due, unless the subject of a good faith
dispute, or (e) (i) become or is insolvent or has a parent company that has
become or is insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment; provided, that a Lender shall not become a Defaulting
Lender solely as the result of (x) the acquisition or maintenance of an
ownership interest in such Lender or a Person controlling such Lender or (y) the
exercise of control over a Lender or a Person controlling such Lender, in each
case, by a governmental authority or an instrumentality thereof.

"Deposits" is defined in Section 11.1.

“Dollar” and “$” means the lawful currency of the United States of America.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (iv)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Borrower or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition upon
the Borrower or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.





--------------------------------------------------------------------------------

 

“Event of Default” is defined in Article VII.

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, (i) Taxes imposed on its overall net
income, franchise Taxes, and branch profits Taxes imposed on it, by the
respective jurisdiction under the laws of which such Lender or the
Administrative Agent is incorporated or is organized or in which its principal
executive office is located or, in the case of a Lender, in which such Lender’s
applicable Lending Installation is located, and (ii) any U.S. federal
withholding taxes imposed by FATCA.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof.

“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, or (ii) any Rate Management
Transaction.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4, subject at all
times to Section 9.8.

“Hazardous Material” means any explosive or radioactive substances or wastes,
any hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and any other
substances or waters of any nature regulated pursuant to any Environmental Law.

“Highest Lawful Rate” shall mean, on any day, the maximum non-usurious rate of
interest permitted for that day by applicable federal or state law stated as a
rate per annum.

“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from Property now or hereafter owned or acquired by such Person, (iv)
obligations which are evidenced by notes, acceptances, or other instruments, (v)
obligations of such Person to purchase securities or other Property arising out
of or in connection with the sale of the same or substantially similar
securities or Property, (vi) Capitalized Lease Obligations, (vii) obligations of
such Person as an account party with respect to standby and commercial Letters
of Credit, (viii) Contingent Obligations of such Person, (ix) Net Mark to Market
Exposure under Rate Management Transactions and other Financial Contracts, and
(x) any other obligation for borrowed money or other financial accommodation
which in accordance with GAAP would be shown as a liability on the consolidated
balance sheet of such Person.

“Indemnified Taxes” means Taxes imposed on or with respect to any payment made
by or on account of any obligation of the Borrower under any Loan Document,
other than Excluded Taxes and Other Taxes.

"Interest Payment Date” means the last day of each calendar month, provided,
that if such day is not a Business Day, the Interest Payment Date shall be the
next succeeding Business Day.





--------------------------------------------------------------------------------

 

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns. 

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof (in the case of the
Administrative Agent) or on its Administrative Questionnaire (in the case of a
Lender) or otherwise selected by such Lender or the Administrative Agent
pursuant to Section 2.17.

"LIBOR Rate" means, on any date of determination, the average offered rate for
deposits in United States dollars having a maturity of one month for delivery of
such deposits on such date which appears on the Reuters Screen, LIBOR01 Page, or
any successor thereto as of 11:00 a.m., London time (or such other time as of
which such rate appears) on such date of determination, or the rate for such
deposits determined by the Administrative Agent at such time based on such other
published service of general application as shall be selected by the
Administrative Agent for such purpose; provided, that in lieu of determining the
rate in the foregoing manner, the Administrative Agent may determine the rate
based on rates at which United States dollar deposits having a maturity of one
month are offered to the Administrative Agent in the interbank LIBOR market at
such time for delivery in immediately available funds on such date of
determination. 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

“Loan” means a Revolving Loan.

“Loan Documents” means this Agreement, the Negative Pledge Agreement, any Note
or Notes executed by the Borrower in connection with this Agreement and payable
to a Lender, and any other document or agreement, now or in the future, executed
by the Borrower for the benefit of the Administrative Agent or any Lender in
connection with this Agreement.

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise), results of operations, or
prospects of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Borrower to perform its obligations under the Loan Documents to
which it is a party, or (iii) the validity or enforceability of any of the Loan
Documents or the rights or remedies of the Administrative Agent or the Lenders
thereunder.

“Material Indebtedness Agreement” means any agreement under which any
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness.

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions.  “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.





--------------------------------------------------------------------------------

 

“Non-Usage Fee Payment Date” means the first day of each fiscal quarter,
provided, that if such day is not a Business Day, the Non-Usage Fee Payment Date
shall be the next succeeding Business Day.

 “Non-U.S. Lender” means a Lender that is not a United States person as defined
in Section 7701(a)(30) of the Code.

“Note” is defined in Section 2.10.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Borrower to the Lenders or to any
Lender, the Administrative Agent or any indemnified party arising under the Loan
Documents.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Acquisition” means any Acquisition made by the Borrower or any of its
Subsidiaries, provided that, (a) as of the date of the consummation of such
Acquisition, no Default or Event of Default shall have occurred and be
continuing or would result from such Acquisition, and the representation and
warranty contained in Section 5.19 shall be true both before and after giving
effect to such Acquisition, (b) such Acquisition is consummated on a non-hostile
basis pursuant to a negotiated acquisition agreement approved by the board of
directors or other applicable governing body of the seller or entity to be
acquired, and no material challenge to such Acquisition (excluding the exercise
of appraisal rights) shall be pending or threatened by any shareholder or
director of the seller or entity to be acquired, (c) the business to be acquired
in such Acquisition is in the same line of business as the Borrower’s, (d) as of
the date of the consummation of such Acquisition, all material approvals
required in connection therewith shall have been obtained, (e) the Borrower
shall have furnished to the Administrative Agent a certificate demonstrating in
reasonable detail pro forma compliance with the financial covenant contained in
Section 6.16 for such period, in each case, calculated as if such Acquisition,
including the consideration therefor, had been consummated on the first day of
such period, and (f) the Borrower shall have furnished to the Administrative
Agent a certificate signed by an Authorized Officer attesting that such
Acquisition shall not result in a breach of the covenant set forth in Section
6.2.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.

“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment and the denominator of which
is the Aggregate Commitment, provided, however, if all of the Commitments are
terminated pursuant to the terms of this Agreement, the “Pro Rata Share” means
the percentage obtained by dividing (a) such Lender’s Revolving Exposure at such
time by (b) the Aggregate Revolving Exposure at such time; and provided,
further, that when a Defaulting Lender shall exist, “Pro Rata Share” shall mean
the percentage of the Aggregate Commitment (disregarding any Defaulting Lender’s
Commitment) represented by such Lender’s Commitment.  If the Commitments have
terminated or expired, the Pro Rata Shares shall be determined based upon the
Commitments most recently in effect, giving effect to any assignments.





--------------------------------------------------------------------------------

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person, including without limitation any equity interests in
such Person's Subsidiary Banks and other Subsidiaries.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by the Borrower or any
subsidiary which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.

 “Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and however and whenever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

“Regulatory Action” means any cease and desist order, letter agreement,
memorandum, or other similar regulatory action taken by a state or federal
banking agency or other Person to which either the Borrower or any Subsidiary
Bank is subject.

"Reprice Date" means the first day of each month.

“Required Lenders” means Lenders in the aggregate having greater than 66% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding greater than 66% of the Aggregate Revolving
Exposure; provided, however, that at any time U.S. Bank and Western Alliance
Bank are the only Lenders, “Required Lenders” means both Lenders.  The
Commitments and Revolving Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time.

“Revolving Commitment” means, for each Lender, the obligation, if any, of such
Lender to make Revolving Loans to the Borrower, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder.  The initial amount of each Lender’s Revolving Commitment is
set forth on Schedule I, as it may be modified (i) pursuant to Section 2.5, (ii)
otherwise from time to time pursuant to the terms hereof.  As of the date of
this Agreement, the aggregate amount of the Lenders’ Revolving Commitments is
$20,000,000.

“Revolving Exposure” means, as to any Lender at any time, the aggregate
principal Dollar Amount of its Revolving Loans outstanding at such time

“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1 (or any conversion
or continuation thereof).





--------------------------------------------------------------------------------

 

"Revolving Loan Termination Date" means May 15, 2015 or any earlier date on
which the Aggregate Commitment is reduced to zero or otherwise terminated
pursuant to the terms hereof.

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.

“Stated Rate” is defined in Section 2.17.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or
controlled.  Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of the Borrower.

"Subsidiary Bank" means a Subsidiary that is a federally or state-chartered bank
or thrift institution.

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 10% of the consolidated
assets of the Borrower and its Subsidiaries or property which is responsible for
more than 10% of the consolidated net income of the Borrower and its
Subsidiaries, in each case, as would be shown in the consolidated financial
statements of the Borrower and its Subsidiaries as at the beginning of the
twelve-month period ending with the month in which such determination is made
(or if financial statements have not been delivered hereunder for that month
which begins the twelve-month period, then the financial statements delivered
hereunder for the quarter ending immediately prior to that month).

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

“Transferee” is defined in Section 12.4.

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using PBGC
actuarial assumptions for single employer plan terminations.

“U.S. Bank” means U.S. Bank National Association, a national banking
association, in its individual capacity, and its successors.

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary of which 100% of
the beneficial ownership interests shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization of which 100% of the beneficial
ownership interests shall at the time be so owned or controlled.





--------------------------------------------------------------------------------

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

Article II - THE CREDITS

2.1 Commitment.    From and including the date of this Agreement and prior to
the Revolving Loan Termination Date, each Lender severally agrees, on the terms
and conditions set forth in this Agreement, to make Revolving Loans to the
Borrower, provided that, after giving effect to the making of each such
Revolving Loan, the Dollar Amount of such Lender’s Revolving Exposure shall not
exceed its Revolving Commitment.  All Revolving Loans shall be made in
Dollars.  Subject to the terms of this Agreement, the Borrower may borrow, repay
and reborrow at any time prior to the Revolving Loan Termination Date.  Unless
previously terminated, the Revolving Commitments to extend credit hereunder
shall expire on the Revolving Loan Termination Date. 

2.2 Ratable Loans.    Each Advance hereunder shall consist of Revolving Loans
made from the several Lenders ratably according to their Pro Rata Shares.  The
Advances shall be Base Rate Advances.

2.3 Non-Usage Fee.    The Borrower agrees to pay to the Administrative Agent for
the account of each Lender according to its Pro Rata Share a non-usage fee at a
per annum rate equal to 0.25% on the average daily Available Aggregate Revolving
Commitment from the date hereof to and including the Revolving Loan Termination
Date, payable on each Non-Usage Fee Payment Date hereafter and on the Revolving
Loan Termination Date. 

2.4 Minimum Amount of Each Advance.    Each Base Rate Advance shall be in the
minimum amount of $1,000,000, provided, however, that any Base Rate Advance may
be in the amount of the Available Aggregate Revolving Commitment.

2.5 Reductions in Aggregate Commitment; Optional Principal Payments.    The
Borrower may permanently reduce the aggregate Revolving Commitment in whole, or
in part ratably among the Lenders in integral multiples of $1,000,000, upon at
least five Business Days’ written notice to the Administrative Agent, which
notice shall specify the amount of any such reduction; provided, however, that
the amount of the aggregate Revolving Commitment may not be reduced below the
Aggregate Revolving Exposure.  All accrued commitment fees shall be payable on
the effective date of any termination of the obligations of the Lenders to make
Advances hereunder.  The Borrower may from time to time pay, without penalty or
premium, all outstanding Base Rate Advances, or, in a minimum aggregate amount
of $100,000, any portion of the outstanding Base Rate Advances upon same day
notice to the Administrative Agent. 

2.6 Method of Requesting Advances.    The Borrower shall give the Administrative
Agent irrevocable notice in the form of Exhibit C (a “Borrowing Notice”) not
later than 10:00 a.m. (Central Time) on the Borrowing Date of each Base Rate
Advance, specifying:

(i)the Borrowing Date, which shall be a Business Day, of such Advance, and

(ii)the aggregate amount of such Advance.

Not later than noon (Central Time) on each Borrowing Date, each Lender shall
make available its Loan or Loans in funds immediately available to the
Administrative Agent at its address specified pursuant to Article XIII.  The
Administrative Agent will make the funds so received from the Lenders available
to the Borrower at the Administrative Agent’s aforesaid address.

 





--------------------------------------------------------------------------------

 

2.7 Interest Rates.    Each Base Rate Advance shall bear interest on the
outstanding principal amount thereof, for each day from and including the date
such Base Rate Advance is made to but excluding the date it becomes due, at a
rate per annum equal to the Base Rate for such day.  Changes in the rate of
interest on any Base Rate Advance will take effect simultaneously with each
change in the LIBOR Rate determined in accordance with this Section 2.7.  The
LIBOR Rate shall be determined and reset monthly on the Reprice Date based on
the LIBOR Rate in effect two Business Days prior to the Reprice Date.  If the
initial Base Rate Advance occurs other than on a Reprice Date, the initial LIBOR
Rate shall be the LIBOR Rate in effect two Business Days prior to the date of
the initial Base Rate Advance.

2.8 Rates Applicable After Event of Default    During the continuance of an
Event of Default, the Required Lenders may, at their option, by notice to the
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.3 requiring unanimous consent of the
Lenders to changes in interest rates), declare that each Base Rate Advance shall
bear interest at a rate per annum equal to the Base Rate in effect from time to
time plus 2% per annum, provided that, during the continuance of an Event of
Default under Section 7.6 or 7.7, the interest rates set forth in this sentence
shall be applicable to all Advances without any election or action on the part
of the Administrative Agent or any Lender.  After an Event of Default has been
cured or waived, the interest rate applicable to Advances shall revert to the
rates applicable prior to the occurrence of an Event of Default.

2.9  Method of Payment.

(a)  All payments of the Obligations under this Agreement and the other Loan
Documents shall be made, without setoff, deduction, or counterclaim, in
immediately available funds to the Administrative Agent at the Administrative
Agent’s address specified pursuant to Article XIII, or at any other Lending
Installation of the Administrative Agent specified in writing by the
Administrative Agent to the Borrower, by 12:00 noon (Central Time) on the date
when due and shall (except as otherwise specifically required hereunder) be
applied ratably by the Administrative Agent among the Lenders.  If the
Administrative Agent receives any payment from the Borrower pursuant to this
Section before 12:00 noon (Central Time) on any Business Day, the Administrative
Agent shall remit such proceeds ratably to the Lenders by 3:00 p.m. (Central
Time) on such Business Day.  If the Administrative Agent receives any payment
from the Borrower pursuant to this Section after 12:00 noon (Central Time) on
any Business Day, the Administrative Agent shall remit such proceeds ratably to
the Lenders by 3:00 p.m. (Central Time) on the following Business Day.  The
Administrative Agent is hereby authorized to charge the account of the Borrower
maintained with U.S. Bank for each payment of principal, interest and fees as it
becomes due hereunder. 

(b)  The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Revolving Loan on the Revolving Loan Termination Date.

2.10  Evidence of Indebtedness

(a)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(b)  The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder, and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

(c)  Absent manifest error, the entries maintained in the accounts maintained
pursuant to clauses (a) and (b) of this Section 2.10 shall be prima facie
evidence of the existence and amounts of the Obligations therein recorded;
provided, however, that the failure of the Administrative Agent or any



--------------------------------------------------------------------------------

 

Lender to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Obligations in accordance
with their terms.

(d)  Any Lender may request that its Loans be evidenced by a promissory note
representing its Revolving Loans substantially in the form of Exhibit D (each a
"Revolving Note" or “Note”).  In such event, the Borrower shall prepare, execute
and deliver to such Lender such Note or Notes payable to the order of such
Lender in a form supplied by the Administrative Agent.  Thereafter, the Loans
evidenced by such Note and interest thereon shall at all times be represented by
one or more Notes payable to the order of the payee named therein, except to the
extent that any such Lender subsequently returns any such Note for cancellation
and requests that such Loans once again be evidenced as described in clauses (a)
and (b) of this Section 2.10.

2.11  Telephonic Notices.    The Borrower hereby authorizes the Lenders and the
Administrative Agent to extend Advances and to transfer funds based on
telephonic notices made by any person or persons the Administrative Agent or any
Lender in good faith believes to be an Authorized Officer acting on behalf of
the Borrower, it being understood that the foregoing authorization is
specifically intended to allow Borrowing Notices to be given
telephonically.  The Borrower agrees to deliver promptly to the Administrative
Agent a written confirmation (which may include e-mail) of each telephonic
notice authenticated by an Authorized Officer. If the written confirmation
differs in any material respect from the action taken by the Administrative
Agent and the Lenders, the records of the Administrative Agent and the Lenders
shall govern absent manifest error.  The parties agree to prepare appropriate
documentation to correct any such error within 10 days after discovery by any
party to this Agreement.

2.12  Interest Payment Dates; Interest and Fee Basis.    Interest accrued on
each Base Rate Advance shall be payable on each Interest Payment Date,
commencing with the first such date to occur after the date hereof and on the
Revolving Loan Termination Date.  Interest on all Advances and fees shall be
calculated for actual days elapsed on the basis of a 360-day year.  Interest
shall be payable for the day an Advance is made but not for the day of any
payment on the amount paid if payment is received prior to 12:00 noon (Central
Time) at the place of payment.  If any payment of principal or interest on an
Advance becomes due on a day that is not a Business Day, such payment shall be
made on the next succeeding Business Day.  If the Administrative Agent receives
any payment from the Borrower pursuant to this Section before 12:00 p.m.
(Central Time) on any Business Day, the Administrative Agent shall remit such
proceeds ratably o the Lenders by 3:00 p.m. (Central Time) on such Business
Day.  If the Administrative Agent receives any payment from the Borrower
pursuant to this Section after 12:00 p.m. (Central Time) on any Business Day,
the Administrative Agent shall remit such proceeds ratably to the Lenders by
3:00 p.m. (Central Time) on the following Business Day.

2.13  Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions.    Promptly after receipt thereof, the Administrative Agent will
notify each Lender of the contents of each Aggregate Commitment reduction
notice, Borrowing Notice, and repayment notice received by it hereunder.  The
Administrative Agent will give each Lender prompt notice of each change in the
Base Rate.

2.14  Lending Installations.    Each Lender may book its Advances at any Lending
Installation selected by such Lender and may change its Lending Installation
from time to time.  All terms of this Agreement shall apply to any such Lending
Installation and the Loans and any Notes issued hereunder shall be deemed held
by each Lender for the benefit of any such Lending Installation.  Each Lender
may, by written notice to the Administrative Agent and the Borrower in
accordance with Article XIII, designate replacement or additional Lending
Installations through which Loans will be made by it and for whose account Loan
payments are to be made.

2.15  Non-Receipt of Funds by the Administrative Agent.    Unless the Borrower
or a Lender, as the case may be, notifies the Administrative Agent prior to the
date on which it is scheduled to make payment to the Administrative Agent of (i)
in the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that



--------------------------------------------------------------------------------

 

such payment has been made.  The Administrative Agent may, but shall not be
obligated to, make the amount of such payment available to the intended
recipient in reliance upon such assumption.  If such Lender or the Borrower, as
the case may be, has not in fact made such payment to the Administrative Agent,
the recipient of such payment shall, on demand by the Administrative Agent,
repay to the Administrative Agent the amount so made available together with
interest thereon in respect of each day during the period commencing on the date
such amount was so made available by the Administrative Agent until the date the
Administrative Agent recovers such amount at a rate per annum equal to (x) in
the case of payment by a Lender, the LIBOR Rate for such day for the first three
days and, thereafter, the interest rate applicable to the relevant Loan or (y)
in the case of payment by the Borrower, the interest rate applicable to the
relevant Loan.

2.16  Replacement of Lender.    If the Borrower is required pursuant to Section
3.1 to make any additional payment to any Lender or if any Lender defaults in
its obligation to make a Loan or declines to approve an amendment or waiver
recommended by the Administrative Agent or otherwise becomes a Defaulting Lender
(any Lender so affected, an “Affected Lender”), the Borrower may elect, if such
amounts continue to be charged or such suspension is still effective, to replace
such Affected Lender as a Lender party to this Agreement, provided that no
Default or Event of Default shall have occurred and be continuing at the time of
such replacement, and provided further that, concurrently with such replacement,
(i) another bank or other entity which is reasonably satisfactory to the
Borrower and the Administrative Agent shall agree, as of such date, to purchase
for cash at par the Advances and other Obligations due to the Affected Lender
pursuant to an assignment the terms of which shall be acceptable to
Administrative Agent in its sole discretion, and (ii) the Borrower shall pay to
such Affected Lender in same day funds on the day of such replacement all
interest, fees and other amounts then accrued but unpaid to such Affected Lender
by the Borrower hereunder to and including the date of termination, including
without limitation payments due to such Affected Lender under Section 3.1.

2.17  Limitation of Interest.    The Borrower, the Administrative Agent and the
Lenders intend to strictly comply with all applicable laws, including applicable
usury laws.  Accordingly, the provisions of this Section 2.17 shall govern and
control over every other provision of this Agreement or any other Loan Document
which conflicts or is inconsistent with this Section 2.17, even if such
provision declares that it controls.  As used in this Section 2.17, the term
“interest” includes the aggregate of all charges, fees, benefits or other
compensation which constitute interest under applicable law, provided that, to
the maximum extent permitted by applicable law, (a) any non-principal payment
shall be characterized as an expense or as compensation for something other than
the use, forbearance or detention of money and not as interest, and (b) all
interest at any time contracted for, reserved, charged or received shall be
amortized, prorated, allocated and spread, in equal parts during the full term
of the Obligations.  In no event shall the Borrower or any other Person be
obligated to pay, or any Lender have any right or privilege to reserve, receive
or retain, (x) any interest in excess of the maximum amount of nonusurious
interest permitted under the applicable laws (if any) of the United States or of
any applicable state, or (y) total interest in excess of the amount which such
Lender could lawfully have contracted for, reserved, received, retained or
charged had the interest been calculated for the full term of the Obligations at
the Highest Lawful Rate.  On each day, if any, that the interest rate (the
“Stated Rate”) called for under this Agreement or any other Loan Document
exceeds the Highest Lawful Rate, the rate at which interest shall accrue shall
automatically be fixed by operation of this sentence at the Highest Lawful Rate
for that day, and shall remain fixed at the Highest Lawful Rate for each day
thereafter until the total amount of interest accrued equals the total amount of
interest which would have accrued if there were no such ceiling rate as is
imposed by this sentence.  Thereafter, interest shall accrue at the Stated Rate
unless and until the Stated Rate again exceeds the Highest Lawful Rate when the
provisions of the immediately preceding sentence shall again automatically
operate to limit the interest accrual rate.  The daily interest rates to be used
in calculating interest at the Highest Lawful Rate shall be determined by
dividing the applicable Highest Lawful Rate per annum by the number of days in
the calendar year for which such calculation is being made.  None of the terms
and provisions contained in this Agreement or in any other Loan Document which
directly or indirectly relate to interest shall ever be construed without
reference to this Section 2.17, or be construed to create a contract to pay for
the use, forbearance or detention of money at an interest rate in excess of the
Highest Lawful Rate.  If the term of any Obligation is shortened by reason of
acceleration of maturity as a result of any Event of Default or by any other
cause, or by reason



--------------------------------------------------------------------------------

 

of any required or permitted prepayment, and if for that (or any other) reason
any Lender at any time, including but not limited to, the stated maturity, is
owed or receives (and/or has received) interest in excess of interest calculated
at the Highest Lawful Rate, then and in any such event all of any such excess
interest shall be canceled automatically as of the date of such acceleration,
prepayment or other event which produces the excess, and, if such excess
interest has been paid to such Lender, it shall be credited pro tanto against
the then-outstanding principal balance of the Borrower’s Obligations to such
Lender, effective as of the date or dates when the event occurs which causes it
to be excess interest, until such excess is exhausted or all of such principal
has been fully paid and satisfied, whichever occurs first, and any remaining
balance of such excess shall be promptly refunded to its payor.    

2.18  Defaulting Lenders.    Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove an amendment, waiver, or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders.”

 

(b)Defaulting Lender Waterfall.  Any payment of principal, interest, fees, or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.1 shall be applied at such time or
times as may be determined by the Administrative Agent as follows:  first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion as required by this Agreement,
as determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata to satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement; fourth, to the payment
of any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; sixth, if so determined by the Administrative Agent, distributed
to the Lenders other than the Defaulting Lender until the ratio of the Revolving
Exposures of such Lenders to the Aggregate Revolving Exposure equals such ratio
immediately prior to the Defaulting Lender’s failure to fund any portion of any
Loans; and seventh, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made at a
time when the conditions set forth in Section 4.2 were satisfied or waived, such
payment shall be applied solely to pay the Advances of all Non-Defaulting
Lenders on a pro rata basis prior to being applied to payments of any Advances
of such Defaulting Lender until all Loans are held by the Lenders pro rata in
accordance with the Commitments.  Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender pursuant to this Section 2.19(b) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

 

(c)Non-usage Fees.  No Defaulting Lender shall be entitled to receive any
non-usage fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

 





--------------------------------------------------------------------------------

 

(d)Defaulting Lender Cure.  If the Borrower and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase at par that portion of
outstanding loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
pro rata by the Lenders in accordance with the Commitments, whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  

 

Article III - YIELD PROTECTION; TAXES





--------------------------------------------------------------------------------

 

3.1  Taxes.

(a)Any and all payments by or on account of any obligation of the Borrower under
any Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable law.  If any applicable law requires the
deduction or withholding of any Tax from any such payment, then the Borrower
shall be entitled to make such deduction or withholding and shall timely pay the
full amount deducted or withheld to the relevant governmental authority in
accordance with applicable law and, if such Tax is an Indemnified Tax or Other
Tax, then the sum payable by the Borrower shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 3.1) the applicable Lender or the Administrative Agent receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

(b)The Borrower shall timely pay to the relevant governmental authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(c)The Borrower shall indemnify the Lender or the Administrative Agent, within
15 days after demand therefor, for the full amount of any Indemnified Taxes and
Other Taxes (including Indemnified Taxes and Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 3.1) payable or paid by
such Lender or the Administrative Agent or required to be withheld or deducted
from a payment to such Lender or the Administrative Agent and any reasonable
actually incurred expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes and Other Taxes were correctly or legally imposed or
asserted by the relevant governmental authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error. 

(d)Each Lender shall severally indemnify the Administrative Agent, within 15
days after demand therefor, for (i) any Indemnified Taxes and Other Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
Other Taxes and without limiting the obligation of the Borrower to do so), and
(ii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any actually incurred reasonable expenses arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant governmental authority.  A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this Section 3.1(d).

(e)Within 30 days after any payment of Taxes by the Borrower to a governmental
authority pursuant to this Section 3.1, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such governmental authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent. 

(f)(i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting



--------------------------------------------------------------------------------

 

requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.1(f)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a United States Person for U.S. federal income Tax
purposes shall deliver to the Borrower and the Administrative Agent on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding Tax;

(B) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)  in the case of a Non-U.S. Lender claiming the benefits of an income Tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such Tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such Tax treaty;

(2)  executed originals of IRS Form W-8ECI;

(3) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Non-U.S. Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (y) executed
originals of IRS Form W-8BEN; or

(4) to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8IMY or IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable.

(C)  any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower



--------------------------------------------------------------------------------

 

or the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(iii)  Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

(g)If any party determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.1 (including by the payment of additional amounts
pursuant to this Section 3.1), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant governmental authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 3.1(g) (plus any penalties, interest or other charges
imposed by the relevant governmental authority.  Notwithstanding anything to the
contrary in this Section 3.1(g), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this Section
3.1(g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(h)Each party's obligations under this Section 3.1 shall survive the resignation
or replacement of the Administrative Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

3.2



 Survival of Indemnity.  The obligations of the Borrower under Section 3.1 above
shall survive payment of the Obligations and termination of this Agreement.


Article IV - CONDITIONS PRECEDENT

 

4.1  Initial Advance.    The Lenders shall not be required to make the initial
Advance hereunder unless each of the following conditions is satisfied:

(a)The Administrative Agent shall have received executed counterparts of this
Agreement.

(b)The Administrative Agent shall have received a certificate, signed by the
chief financial officer of the Borrower, stating that on the date of the initial
Advance (1) no Default or Event of Default is continuing and (2) the
representations and warranties in Article V are (x) with respect to any
representations or warranties that contain a materiality qualifier, true and
correct in all respects as of such date, except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct in
all respects on and as of such earlier date and (y) with respect to any
representations or warranties that do not contain a materiality qualifier, true
and correct in all material respects as of such date, except to the extent any
such representation or warranty is stated to relate solely to an earlier date,
in which case such representation or warranty shall have been true and correct
in all material respects on and as of such earlier date.





--------------------------------------------------------------------------------

 

(c)The Administrative Agent shall have received a duly executed secretary
certificate and incumbency certificate addressed to the Lenders and
Administrative Agent in substantially the form of Exhibit A.

(d)The Administrative Agent shall have received any Notes requested by a Lender
pursuant to Section 2.10 payable to the order of each such requesting Lender.

(e)The Administrative Agent shall have received such documents and certificates
relating to the organization, existence and good standing of the Borrower, the
authorization of the transactions contemplated hereby and any other legal
matters relating to the Borrower, the Loan Documents or the transactions
contemplated hereby, all in form and substance satisfactory to the Required
Lenders and their counsel.

(f)The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the date hereof, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder.

(g)There shall not have occurred a material adverse change (x) in the business,
Property, liabilities (actual and contingent), operations or condition
(financial or otherwise), or results of operations of the Borrower and its
Subsidiaries taken as a whole, since December 31, 2013, or (y) in the facts and
information regarding such entities as represented by such entities to date.

(h)The Required Lenders shall have received evidence of all governmental, equity
holder, and third party consents and approvals necessary in connection with the
contemplated financing, and all applicable waiting periods shall have expired
without any action being taken by any authority that would be reasonably likely
to restrain, prevent, or impose any material adverse conditions on the Borrower
and its Subsidiaries, taken as a whole, and no law or regulation shall be
applicable that in the reasonable judgment of the Required Lenders could have
such effect.

(i)No action, suit, investigation or proceeding shall be pending or, to the
knowledge of the Borrower, threatened in any court or before any arbitrator or
governmental authority that would reasonably be expected to result in a Material
Adverse Effect or that seeks to prevent, enjoin or delay the making of any
Advances.

(j)The Required Lenders shall have received (i) pro forma financial statements
giving effect to the initial Advances that demonstrate, in the Required Lenders'
reasonable judgment, together with all other information then available to the
Administrative Agent, that the Borrower can repay its debts and satisfy its
other obligations as and when they become due and can comply with the financial
covenants set forth in Section 6.16, (ii) such information as the Required
Lenders may reasonably request to confirm the tax, legal, and business
assumptions made in such pro forma financial statements, (iii) unaudited
consolidated financial statements of the Borrower and its Subsidiaries for the
fiscal quarters ended September 30, 2013, and December 31, 2013, and (iv)
audited consolidated financial statements of the Borrower and its Subsidiaries
for the fiscal year ended December 31, 2012.

(k)The Required Lenders shall have received evidence of current insurance
coverage in form, scope and substance reasonably satisfactory to the Required
Lenders and otherwise in compliance with the terms of Sections 5.18 and 6.6.

(l)The Required Lenders shall have received the results of a recent lien search
the jurisdictions where the Borrower is organized, and such search shall reveal
no Liens on any of the assets of the Borrower except for Liens permitted by
Section 6.14 or discharged on or prior to the Effective Date pursuant to a
payoff letter or other documentation satisfactory to the Required Lenders.

4.2  Each Advance.    The Lenders shall not be required to make any Advance
unless on the applicable Borrowing Date:





--------------------------------------------------------------------------------

 

(a)There exists no Default or Event of Default, nor would a Default or Event of
Default result from such Advance.

(b)The representations and warranties contained in Article V are (x) with
respect to any representations or warranties that contain a materiality
qualifier, true and correct in all respects as of such Borrowing Date except to
the extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all respects on and as of such earlier date, and (y) with respect
to any representations or warranties that do not contain a materiality
qualifier, true and correct in all material respects as of such Borrowing Date,
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct in all material respects on and as of such earlier
date.

Each Borrowing Notice with respect to each such Advance shall constitute a
representation and warranty by the Borrower that the conditions contained in
Sections 4.2(a) and (b) have been satisfied.

 

Article IV - REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

5.1  Existence and Standing.    Each of the Borrower and its Subsidiaries is a
corporation, partnership (in the case of Subsidiaries only) or limited liability
company duly and properly incorporated or organized, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority to conduct its business in each jurisdiction in
which its business is conducted.

5.2  Authorization and Validity.    The Borrower has the power and authority and
legal right to execute and deliver the Loan Documents to which it is a party and
to perform its obligations thereunder.  The execution and delivery by the
Borrower of the Loan Documents to which it is a party and the performance of its
obligations thereunder have been duly authorized by proper corporate
proceedings, and the Loan Documents to which the Borrower is a party constitute
legal, valid and binding obligations of the Borrower enforceable against the
Borrower in accordance with their terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.

5.3  No Conflict; Government Consent.    Neither the execution and delivery by
the Borrower of the Loan Documents to which it is a party, nor the consummation
of the transactions therein contemplated, nor compliance with the provisions
thereof will violate (i) any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Borrower or any of its Subsidiaries
or (ii) the Borrower’s or any Subsidiary’s articles or certificate of
incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by-laws, or operating or other management
agreement, as the case may be, or (iii) the provisions of any indenture,
instrument or agreement to which the Borrower or any of its Subsidiaries is a
party or is subject, or by which it, or its Property, is bound, or conflict with
or constitute a default thereunder, or result in, or require, the creation or
imposition of any Lien in, of or on the Property of the Borrower or a Subsidiary
pursuant to the terms of any such indenture, instrument or agreement.  No order,
consent, adjudication, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, or other action in
respect of any governmental or public body or authority, or any subdivision
thereof, which has not been obtained by the Borrower or any of its Subsidiaries,
is required to be obtained by the Borrower or any of its Subsidiaries in
connection with the execution and delivery of the Loan Documents, the borrowings
under this Agreement, the payment and



--------------------------------------------------------------------------------

 

performance by the Borrower of the Obligations or the legality, validity,
binding effect or enforceability of any of the Loan Documents.

5.4  Financial Statements.    The December 31, 2012 audited consolidated
financial statements of the Borrower and its Subsidiaries, and their unaudited
financial statements dated as of September 30, 2013, and December 31, 2013,
heretofore delivered to the Lenders were prepared in accordance with generally
accepted accounting principles in effect on the date such statements were
prepared and fairly present the consolidated financial condition and operations
of the Borrower and its Subsidiaries at such date and the consolidated results
of their operations for the period then ended.

5.5  Material Adverse Change.    Since the date of the most recent audited
financial statements delivered to the Administrative Agent there has been no
change in the business, Property, prospects, condition (financial or otherwise)
or results of operations of the Borrower and its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect.

5.6  Taxes.    The Borrower and its Subsidiaries have filed all United States
federal Tax returns and all other Tax returns which are required to be filed and
have paid all Taxes due pursuant to said returns or pursuant to any assessment
received by the Borrower or any of its Subsidiaries, except such Taxes, if any,
as are being contested in good faith and as to which adequate reserves have been
provided in accordance with GAAP and as to which no Lien exists.  No Tax Liens
have been filed and no claims are being asserted with respect to any such
Taxes.  The charges, accruals and reserves on the books of the Borrower and its
Subsidiaries in respect of any Taxes or other governmental charges are
adequate. 

5.7  Litigation and Contingent Obligations.    There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting the
Borrower or any of its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect or which seeks to prevent, enjoin or delay the making of
any Advances.  Other than any liability incident to any litigation, arbitration
or proceeding which could not reasonably be expected to have a Material Adverse
Effect, the Borrower has no material Contingent Obligations not provided for or
disclosed in the financial statements referred to in Section 5.4.

5.8  Subsidiaries.    Schedule 5.8 contains an accurate list of all Subsidiaries
of the Borrower as of the date of this Agreement, setting forth their respective
jurisdictions of organization and the percentage of their respective capital
stock or other ownership interests owned by the Borrower or other
Subsidiaries.  All of the issued and outstanding shares of capital stock or
other ownership interests of such Subsidiaries have been (to the extent such
concepts are relevant with respect to such ownership interests) duly authorized
and issued and are fully paid and non-assessable.  The Subsidiary Bank is "well
capitalized" (as defined in 12 C.F.R. 325.103(b)(1)).  No Subsidiary Bank is
subject to any Regulatory Action that has not been disclosed in such Subsidiary
Bank's call reports filed before the date of this Agreement.

5.9  ERISA.    With respect to each Plan, the Borrower and all ERISA Affiliates
have paid all required minimum contributions and installments on or before the
due dates provided under Section 430(j) of the Code and could not reasonably be
subject to a lien under Section 430(k) of the Code or Title IV of
ERISA.  Neither the Borrower nor any ERISA Affiliate has filed, pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA, an application for a
waiver of the minimum funding standard.

5.10  Accuracy of Information.    No information, exhibit or report furnished by
the Borrower or any of its Subsidiaries to the Administrative Agent or to any
Lender in connection with the negotiation of, or compliance with, the Loan
Documents contained any material misstatement of fact or omitted to state a
material fact or any fact necessary to make the statements contained therein not
misleading.

5.11  Regulation U.    Margin stock (as defined in Regulation U) constitutes
less than 25% of the value of those assets of the Borrower and its Subsidiaries
which are subject to any limitation on sale, pledge, or other restriction
hereunder.





--------------------------------------------------------------------------------

 

5.12  Material Agreements.    Neither the Borrower nor any Subsidiary is a party
to any agreement or instrument or subject to any charter or other corporate
restriction which could reasonably be expected to have a Material Adverse
Effect.  Neither the Borrower nor any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any agreement to which it is a party, which default
could reasonably be expected to have a Material Adverse Effect or (ii) any
agreement or instrument evidencing or governing Indebtedness.

5.13  Compliance With Laws.    The Borrower and its Subsidiaries have complied
and are in compliance in all material respects with all applicable statutes,
rules, regulations, orders and restrictions of any domestic or foreign
government or any instrumentality or agency thereof having jurisdiction over the
conduct of their respective businesses or the ownership of their respective
Property.  The Borrower has complied in all material respects with all federal,
state and local laws pertaining to bank holding companies, including without
limitation the Bank Holding Company Act of 1956, as amended.

5.14  Ownership of Properties.    Except as set forth on Schedule 5.14, on the
date of this Agreement, the Borrower and its Subsidiaries will have good title,
free of all Liens other than those permitted by Section 6.14, to all of the
Property and assets reflected in the Borrower’s most recent consolidated
financial statements provided to the Administrative Agent as owned by the
Borrower and its Subsidiaries.

5.15  Plan Assets; Prohibited Transactions.    The Borrower is not an entity
deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan (within the meaning of Section 4975 of the Code),
and neither the execution of this Agreement nor the making of Advances hereunder
gives rise to a prohibited transaction within the meaning of Section 406 of
ERISA or Section 4975 of the Code.

5.16  Environmental Matters.    In the ordinary course of its business, the
officers of the Borrower consider the effect of Environmental Laws on the
business of the Borrower and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to the Borrower
due to Environmental Laws.  On the basis of this consideration, the Borrower has
concluded that Environmental Laws cannot reasonably be expected to have a
Material Adverse Effect.  Neither the Borrower nor any Subsidiary has received
any notice to the effect that its operations are not in material compliance with
any of the requirements of applicable Environmental Laws or are the subject of
any federal or state investigation evaluating whether any remedial action is
needed to respond to a release of any Hazardous Material, which non-compliance
or remedial action could reasonably be expected to have a Material Adverse
Effect.

5.17  Investment Company Act.    Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

5.18  Insurance.    The Borrower maintains, and has caused each Subsidiary to
maintain, with financially sound and reputable insurance companies insurance on
all their Property in such amounts, subject to such deductibles and
self-insurance retentions and covering such properties and properties and risks
as is consistent with sound business practice. 

5.19    Solvency. 

(a)  Immediately after the consummation of the transactions to occur on the date
hereof and immediately following the making of each Advance and after giving
effect to the application of the proceeds of such Advances, (i) the fair value
of the assets of the Borrower and its Subsidiaries on a consolidated basis, at a
fair valuation, will exceed the debts and liabilities, subordinated, contingent
or otherwise, of the Borrower and its Subsidiaries on a consolidated basis; (ii)
the present fair saleable value of the Property of the Borrower and its
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of the Borrower and its Subsidiaries
on a consolidated basis on their debts and other liabilities, subordinated,
contingent or otherwise, as such



--------------------------------------------------------------------------------

 

debts and other liabilities become absolute and matured; (iii) the Borrower and
its Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.

(b)    The Borrower does not intend to, or to permit any of its Subsidiaries to,
and does not believe that it or any of its Subsidiaries will, incur debts beyond
its ability to pay such debts as they mature, taking into account the timing of
and amounts of cash to be received by it or any such Subsidiary and the timing
of the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.

5.20    No Default.  No Default or Event of Default has occurred and is
continuing.

Article VI - COVENANTS

 

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

6.1  Financial Reporting.    The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with generally accepted accounting principles, and furnish to the Administrative
Agent and the Lenders:

(a)Within 90 days after the close of each of its fiscal years, an unqualified
(except for qualifications relating to changes in accounting principles or
practices reflecting changes in generally accepted accounting principles) audit
report, with no going concern modifier, certified by independent certified
public accountants acceptable to the Lenders, prepared in accordance with GAAP
on a consolidated and consolidating basis (consolidating statements need not be
certified by such accountants) for itself and its Subsidiaries, including
balance sheets as of the end of such period, related profit and loss and
reconciliation of surplus statements, and a statement of cash flows, accompanied
by (a) any management letter prepared by said accountants.

(b)Within 45 days after the close of the first three quarterly periods of each
of its fiscal years, for itself and its Subsidiaries, consolidated and
consolidating unaudited balance sheets as at the close of each such period and
consolidated and consolidating profit and loss and reconciliation of surplus
statements (including sufficient detail for independent calculation of the
financial covenants set forth in Section 6.16) and a statement of cash flows for
the period from the beginning of such fiscal year to the end of such quarter,
all certified by its chief financial officer.

(c)Within 45 days after the close of each fiscal quarter, copies of the
quarterly (and where appropriate, annual) call reports and other regulatory
reports, including, without limitation, FRY-9C and FRY-9LP reports filed by the
Borrowers or any Subsidiary Bank with any regulatory authority, provided that,
for any period for which the Borrower is required to file such FRY-9C and
FRY-9LP reports semi-annually, only such semi-annual reports shall be delivered
within 45 days after June 30 and December 31.

(d)Together with the financial statements required under Sections 6.1(a) and
(b), a compliance certificate in substantially the form of Exhibit B signed by
its chief financial officer showing the calculations necessary to determine
compliance with this Agreement and stating that no Default or Event of Default
exists, or if any Default or Event of Default exists, stating the nature and
status thereof.





--------------------------------------------------------------------------------

 

(e)Promptly upon the furnishing thereof to the shareholders of the Borrower,
copies of all financial statements, reports and proxy statements so furnished.

(f)Promptly upon the filing thereof, copies of all registration statements and
annual, quarterly, monthly or other regular reports which the Borrower or any of
its Subsidiaries files with the Securities and Exchange Commission.

(g)As soon as available, to the extent allowed by law, copies of all Regulatory
Actions that have not been disclosed in the Borrower’s most recent call report
delivered to the Administrative Agent affecting or pertaining to the Borrower or
any Subsidiary Bank.

(h)Upon any Authorized Officer of the Borrower becoming aware of any adverse
development in any Regulatory Action, a notice from the Borrower describing the
nature thereof, the nature and status of such Regulatory Action, and, within a
reasonable time thereafter, what action the Borrower proposes to take with
respect thereto.

(i)Such other information (including non-financial information and environmental
reports) as the Administrative Agent or any Lender may from time to time
reasonably request.

If any information which is required to be furnished to the Lenders under this
Section 6.1 is required by law or regulation to be filed by the Borrower with a
government body on an earlier date, then the information required hereunder
shall be furnished to the Lenders at such earlier date.  Any financial statement
required to be furnished pursuant to Section 6.1(a) or Section 6.1(b) shall be
deemed to have been furnished on the date on which the Lenders receive notice
that the Borrower has filed such financial statement with the Securities and
Exchange Commission and is available on the EDGAR website on the Internet at
www.sec.gov or any successor government website that is freely and readily
available to the Administrative Agent and the Lenders without charge; provided
that the Borrower shall give notice of any such filing to the Administrative
Agent (who shall then give notice of any such filing to the
Lenders).  Notwithstanding the foregoing, the Borrower shall deliver paper
copies of any such financial statement to the Administrative Agent if the
Administrative Agent requests the Borrower to furnish such paper copies until
written notice to cease delivering such paper copies is given by the
Administrative Agent.

6.2  Use of Proceeds.    The Borrower will, and will cause each Subsidiary to,
use the proceeds of the Advances for general corporate purposes and backup
liquidity.  The Borrower will not, nor will it permit any Subsidiary to, use any
of the proceeds of the Advances to purchase or carry any “margin stock” (as
defined in Regulation U) or to make any Acquisition.

6.3  Notice of Event of Default.    The Borrower will, and will cause each
Subsidiary to, give notice in writing to the Administrative Agent and each
Lender, promptly and in any event within 10 days after an Authorized Officer of
the Borrower obtains knowledge thereof, of the occurrence of any of the
following:

(a)any Default or Event of Default;

(b)the filing or commencement of any action, suit or proceeding by or before any
arbitrator or governmental authority (including pursuant to any applicable
Environmental Laws) against or affecting the Borrower or any Affiliate thereof
that, if adversely determined, would reasonably be expected to result in a
Material Adverse Effect or that seeks to prevent, enjoin or delay the making of
any Advances;

(c)with respect to a Plan, (i) any failure to pay all required minimum
contributions and installments on or before the due dates provided under Section
430(j) of the Code or (ii) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard;





--------------------------------------------------------------------------------

 

(d)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in
material liability;

(e) any material change in accounting policies of, or financial reporting
practices by, the Borrower or any Subsidiary; and

(f)any other development, financial or otherwise, that would reasonably be
expected to have a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
an Authorized Officer of the Borrower setting forth the details of the event or
development requiring such notice, and within a reasonable time after such
notice, a statement detailing any action taken or proposed to be taken with
respect thereto. 

6.4  Conduct of Business.    The Borrower will, and will cause each Subsidiary
to, carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted and do
all things necessary to remain duly incorporated or organized, validly existing
and (to the extent such concept applies to such entity) in good standing as a
domestic corporation, partnership or limited liability company in its
jurisdiction of incorporation or organization, as the case may be, and maintain
all requisite authority to conduct its business in each jurisdiction in which
its business is conducted.

6.5  Taxes.    The Borrower will, and will cause each Subsidiary to, timely file
complete and correct United States federal and applicable foreign, state and
local Tax returns required by law and pay when due all Taxes, assessments and
governmental charges and levies upon it or its income, profits or Property,
except those which are being contested in good faith by appropriate proceedings,
with respect to which adequate reserves have been set aside in accordance with
GAAP.

6.6  Insurance.    The Borrower will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies insurance on
all their Property in such amounts and covering such risks as is consistent with
sound business practice, and the Borrower will furnish to any Lender upon
request full information as to the insurance carried.

6.7  Compliance with Laws and Material Contractual Obligations.    The Borrower
will, and will cause each Subsidiary to, (i) comply in all material respects
with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject including, without limitation, all
Environmental Laws, and (ii) perform in all material respects its obligations
under Material Agreements to which it is a party.

6.8  Maintenance of Properties.    The Borrower will, and will cause each
Subsidiary to, do all things necessary to maintain, preserve, protect and keep
its Property in good repair, working order and condition, and make all necessary
and proper repairs, renewals and replacements so that its business carried on in
connection therewith may be properly conducted at all times.

6.9  Inspection.    The Borrower will, and will cause each Subsidiary to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities.  The Borrower will, and will cause each Subsidiary to, upon prior
written notice to the Borrower and during normal business hours, permit the
Administrative Agent and the Lenders, by their respective representatives and
agents, at Borrower's expense, to inspect any of the Property, books and
financial records of the Borrower and each Subsidiary, to examine and make
copies of the books of accounts and other financial records of the Borrower and
each Subsidiary, and to discuss the affairs, finances and accounts of the
Borrower and each Subsidiary with, and to be advised as to the same by, their
respective officers at such reasonable times and intervals as the Administrative
Agent or any Lender may designate.





--------------------------------------------------------------------------------

 

6.10  Indebtedness.    The Borrower will not, nor will it permit any Subsidiary
to, create, incur or suffer to exist any Indebtedness, except:

(a)The Loans.

(b)Indebtedness existing on the date hereof and described in Schedule 6.10 and
any renewal or extension of such Indebtedness that does not increase the
principal amount thereof.

(c)Indebtedness arising under Rate Management Transactions or other Financial
Contracts, if any, in each case, that are entered into in the ordinary course of
business and are non-speculative in nature.

(d)Indebtedness of the Borrower's Subsidiary Bank arising in the ordinary course
of the banking business of the Borrower's Subsidiary Bank.

6.11  Merger;  Negative Pledge.     The Borrower will not, nor will it permit
any Subsidiary to, merge or consolidate with or into any other Person.  The
Borrower will not sell, convey, grant, lease, gift, assign, encumber, mortgage,
pledge or otherwise transfer any part of its right, title or interest in any
Subsidiary Bank.

6.12  Sale of Assets.    The Borrower will not, nor will it permit any
Subsidiary to, lease, sell or otherwise dispose of its Property to any other
Person, except:

(a)Sales of inventory, or used, worn-out or surplus equipment, all in the
ordinary course of business.

(b)The sale of equipment to the extent that such equipment is exchanged for
credit against the purchase price of similar replacement equipment, or the
proceeds of such sale are applied with reasonable promptness to the purchase
price of such replacement equipment.

(c)Leases, sales or other dispositions of its Property that, together with all
other Property of the Borrower and its Subsidiaries previously leased, sold or
disposed of (other than inventory in the ordinary course of business) as
permitted by this Section during the 12-month period ending with the month in
which any such lease, sale or other disposition occurs, do not constitute a
Substantial Portion of the Property of the Borrower and its Subsidiaries.

6.13  Acquisitions.    The Borrower will not, nor will it permit any Subsidiary,
to make any Acquisition other than a Permitted Acquisition. 

6.14  Liens.    The Borrower will not, nor will it permit any Subsidiary to,
create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Subsidiaries, except:

(a)Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.

(b)Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ liens
and other similar liens arising in the ordinary course of business which secure
payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books.

(c)Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation.





--------------------------------------------------------------------------------

 

(d)Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Borrower or its Subsidiaries.

(e)Liens arising solely by virtue of any statutory or common law provision
relating to bankers’ liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restriction against access by Borrower
or a Subsidiary in excess of those set forth by regulations promulgated by the
Board of Governors of the Federal Reserve, and (ii) such deposit account is not
intended by the Borrower or any Subsidiary to provide collateral to the
depository institution.

(f)Liens existing on the date hereof and described in Schedule 6.14.

(g)Liens on Property acquired in a Permitted Acquisition, provided that such
Liens extend only to the Property so acquired and were not created in
contemplation of such Permitted Acquisition.

6.15  Affiliates.    The Borrower will not, and will not permit any Subsidiary
to, enter into any transaction (including, without limitation, the purchase or
sale of any Property or service) with, or make any payment or transfer to, any
Affiliate except in the ordinary course of business and pursuant to the
reasonable requirements of the Borrower’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Borrower or such Subsidiary
than the Borrower or such Subsidiary would obtain in a comparable arms-length
transaction.

6.16  Financial Covenants.

(a)Fixed Charge Coverage Ratio.  Borrower will maintain at all times a
Fixed-Charge Coverage Ratio of not less than 1.35 to 1.00, calculated according
to GAAP consistently applied and as reasonably measured by Administrative Agent
on a trailing twelve (12) month basis.  For purposes of this Agreement, the
"Fixed-Charge Coverage Ratio" shall be (i) the sum of (A) Borrower’s net income
plus (B) Borrower’s interest expense plus (C) Borrower’s non-cash expenses less
(D) Borrower's non-cash income less (E) shareholder dividends, divided by (ii)
the sum of (A) Borrower’s interest expenses plus (B) 1/5th of the Commitment
amount of any Indebtedness from Borrower to the Lenders plus (C) the amount of
contractual principal payments required on any non-Lender Indebtedness by
Borrower.

(b)Non-Performing Assets to Total Primary Capital Ratio.  Borrower will maintain
at all times a ratio of nonperforming assets (defined as non-performing loans
plus other real estate owned) not greater than fifteen percent (15%) of tangible
capital (defined as the total common equity plus reserve for loan losses less
intangible assets), as reasonably measured by the Administrative Agent on a
consolidated basis.  For purposes of this Section 6.16(b), the term
"non-performing loans" shall have the definition ascribed to that term in
Section 6.16(c).

(c)Loan Loss Reserves.  Borrower will maintain at all times a ratio of loan loss
reserves to non-performing loans (defined as total non-accrual loans plus 90
days or more and still accruing) of not less than eighty five percent (85%), as
reasonably measured by the Administrative Agent on a consolidated basis.

(d)Total Risk-Based Capital Ratio.  Borrower maintain on a quarterly basis a
“Total Risk-Based Capital Ratio” (the sum of Tier 1 Capital and Tier 2 Capital
to Risk-Weighted Assets) of not less than thirteen percent (13%), as reasonably
measured by Administrative Agent (for purposes of this Agreement, Tier 1
Capital, Tier 2 Capital and Risk-Weighted Assets shall be determined in
accordance with the rules and regulations of the FDIC, as in effect on the date
hereof); and





--------------------------------------------------------------------------------

 

(e)Regulatory Capital.  The Borrower shall cause each Subsidiary Bank to be
“well capitalized” (as defined in 12 C.F.R. § 325.103(b)(1)) at all times.

6.17  Resting Period.  The Borrowers shall cause the Revolving Loans to be paid
in full, and no additional Revolving Loans shall be made or outstanding, for at
least 30 consecutive days in each 12-month period following the Effective Date. 

3.18 Further Assurances.  The Borrower will, and will cause each Subsidiary to,
execute and deliver, or cause to be executed and delivered, to the
Administrative Agent such documents, agreements and instruments, and will take
or cause to be taken such further actions, that may be required by law or that
the Administrative Agent may, from time to time, reasonably request to carry out
the terms and conditions of this Agreement and the other Loan Documents, all in
form and substance reasonably satisfactory to the Administrative Agent and all
at the expense of the Borrower. 

Article VII - DEFAULTS

 

The occurrence of any one or more of the following events shall constitute an
Event of Default:

7.1.Any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries to the Lenders or the Administrative Agent
under or in connection with this Agreement, any Advance, or any certificate or
information delivered in connection with this Agreement or any other Loan
Document shall be materially false on the date as of which made or confirmed.

7.2.The Borrower fails to pay any (i) principal of any Loan when due, or (ii)
interest upon any Loan, any non-usage fee, or any other obligation under any of
the Loan Documents within three Business Days after it becomes due.

7.3.The breach by the Borrower of any of the terms or provisions of Section 6.2,
6.3, 6.4 or 6.10, 6.11, 6.12, 6.13, 6.14, 6.15, 6.16, 6.17 and 6.18.

7.4.The breach by the Borrower (other than a breach which constitutes an Event
of Default under another Section of this Article VII) of any of the terms or
provisions of this Agreement which is not remedied within 30 days after the
earlier of (i) the Borrower becoming aware of any such breach, or (ii) the
Administrative Agent notifying the Borrower of such breach.

7.5.Failure of the Borrower or any of its Subsidiaries to pay when due any
Indebtedness; or the default by the Borrower or any of its Subsidiaries in the
performance (beyond the applicable grace period with respect thereto, if any) of
any term, provision or condition contained in any Material Indebtedness
Agreement, or any other event shall occur or condition exist, the effect of
which default, event or condition is to cause, or to permit the holder(s) of
such Indebtedness or the lender(s) under any Material Indebtedness Agreement to
cause, such Indebtedness to become due prior to its stated maturity or any
commitment to lend under any Material Indebtedness Agreement to be terminated
prior to its stated expiration date; or any Indebtedness of the Borrower or any
of its Subsidiaries shall be declared to be due and payable or required to be
prepaid or repurchased (other than by a regularly scheduled payment) prior to
the stated maturity thereof; or the Borrower or any of its Subsidiaries shall
not pay, or admit in writing its inability to pay, its debts generally as they
become due.

7.6.The Borrower or any of its Subsidiaries shall (i) have an order for relief
entered with respect to it under the Federal bankruptcy laws as now or hereafter
in effect, (ii) make an assignment for the benefit of creditors, (iii) apply
for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of its Property, (iv) institute any proceeding seeking an
order for relief under the Federal bankruptcy laws as now or hereafter in effect
or seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up,



--------------------------------------------------------------------------------

 

liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (v) take any
corporate or partnership action to authorize or effect any of the foregoing
actions set forth in this Section 7.6 or (vi) fail to contest in good faith any
appointment or proceeding described in Section 7.7.

7.7.Without the application, approval or consent of the Borrower or any of its
Subsidiaries, a receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Borrower or any of its Subsidiaries or any
Substantial Portion of its Property, or a proceeding described in Section
7.6(iv) shall be instituted against the Borrower or any of its Subsidiaries and
such appointment continues undischarged or such proceeding continues undismissed
or unstayed for a period of 30 consecutive days.

7.8.Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Borrower and its Subsidiaries which, when taken together with
all other Property of the Borrower and its Subsidiaries so condemned, seized,
appropriated, or taken custody or control of, during the twelve-month period
ending with the month in which any such action occurs, constitutes a Substantial
Portion.

7.9.The Borrower or any of its Subsidiaries shall fail within 30 days to pay,
bond or otherwise discharge one or more (i) judgments or orders for the payment
of money in excess of $5,000,000 (or the equivalent thereof in currencies other
than U.S. Dollars) in the aggregate, or (ii) nonmonetary judgments or orders
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgment(s), in any such case, is/are not stayed
on appeal or otherwise being appropriately contested in good faith, or any
action is legally taken by a judgment creditor to attach or levy upon any assets
of the Borrower or any of its Subsidiaries to enforce any such judgment.

7.10.(i) With respect to a Plan, the Borrower or an ERISA Affiliate shall be
subject to a lien in excess of $5,000,000 pursuant to Section 430(k) of the Code
or Section 302(c) of ERISA or Title IV of ERISA, or (b) an ERISA Event shall
have occurred that, in the opinion of the Required Lenders, when taken together
with all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect.

7.11. Any Change in Control shall occur.

7.12.  The occurrence of any “default”, as defined in any Loan Document (other
than this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any applicable grace period.

7.13. Any Loan Document shall fail to remain in full force or effect, unless
such Loan Document is cancelled or terminated in writing by the Administrative
Agent.

7.14. The Borrower or any Subsidiary Bank becomes subject to any Regulatory
Action that could reasonably be expected to have a Material Adverse Effect.

3.15



The Subsidiary Bank is or becomes unable for any reason to pay dividends to
Borrower.

 

Article VIII - ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

8.1  Acceleration; Remedies





--------------------------------------------------------------------------------

 

(a) If any Event of Default described in Section 7.6 or 7.7 occurs with respect
to the Borrower, the obligations of the Lenders to make Loans hereunder shall
automatically terminate and the Obligations shall immediately become due and
payable without any election or action on the part of the Administrative Agent
or any Lender.  If any other Event of Default occurs, the Administrative Agent
may, and at the request of the Required Lenders shall terminate or suspend the
obligations of the Lenders to make Loans hereunder, or declare the Obligations
to be due and payable, or both, whereupon the Obligations shall become
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which the Borrower hereby expressly waives.

(b)  If, within 30 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans as a result of any
Event of Default (other than any Event of Default as described in Section 7.6 or
7.7 with respect to the Borrower) and before any judgment or decree for the
payment of the Obligations due shall have been obtained or entered, the Required
Lenders (in their sole discretion) shall so direct, the Administrative Agent
shall, by notice to the Borrower, rescind and annul such acceleration and/or
termination.

(c)  Upon the occurrence and during the continuation of any other Event of
Default, the Administrative Agent may, subject to the direction of the Required
Lenders, exercise all rights and remedies under the Loan Documents and enforce
all other rights and remedies under applicable law.

Application of FundsAfter the exercise of remedies provided for in Section 8.1
(or after the Obligations have automatically become immediately due and payable
as set forth in the first sentence of Section 8.1(a)), any amounts received by
the Administrative Agent on account of the Obligations shall be applied by the
Administrative Agent in the following order:

(a)First, to payment of fees, indemnities, expenses and other amounts (including
fees, charges and disbursements of counsel to the Administrative Agent and
amounts payable under Article III) payable to the Administrative Agent in its
capacity as such;

(b)Second, to payment of fees, indemnities and other amounts (other than
principal, interest, and non-usage fees) payable to the Lenders (including fees,
charges and disbursements of counsel to the respective Lenders as required by
Section 9.6 and amounts payable under Article III);

(c) Third, to payment of accrued and unpaid non-usage fees and interest on the
Loans, ratably among the Lenders in proportion to the respective amounts
described in this Section 8.2(iii) payable to them;

(d)Fourth, to payment of the unpaid principal of the Loans, ratably among the
Lenders in proportion to their Pro Rata Shares; and

(e)Last, the balance, if any, to the Borrower or as otherwise required by Law.

8.3  Amendments.    Subject to the provisions of this Section 8.3, the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders) and the Borrower may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Borrower hereunder or waiving any
Default or Event of Default hereunder; provided,  however, that no such
supplemental agreement shall:

(a)without the consent of each Lender directly affected thereby, extend the
final maturity of any Loan to a date after the Revolving Loan Termination Date
or postpone any regularly scheduled payment of principal of any Loan or forgive
all or any portion of the principal amount thereof, or reduce the rate or extend
the time of payment of interest or fees thereon or increase the amount of the
Commitment of such Lender. 





--------------------------------------------------------------------------------

 

(b)without the consent of all of the Lenders, reduce the percentage specified in
the definition of Required Lenders.

(c)without the consent of all of the Lenders, extend the Revolving Loan
Termination Date, or permit the Borrower to assign its rights under this
Agreement.

(d)without the consent of all of the Lenders, amend this Section 8.3.

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent.  Notwithstanding anything to the contrary herein, the Administrative
Agent may, with the consent of the Borrower only, amend, modify, or supplement
this Agreement or any of the other Loan Documents to cure any ambiguity,
omission, mistake, defect, or inconsistency of a technical or immaterial nature,
as determined in good faith by the Administrative Agent.

 

3.4



 Preservation of Rights.    No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Event of Default or an
acquiescence therein, and the making of an Advance notwithstanding the existence
of an Event of Default or the inability of the Borrower to satisfy the
conditions precedent to such Advance shall not constitute any waiver or
acquiescence.  Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 8.3, and then only to the
extent in such writing specifically set forth.  All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Administrative Agent and the Lenders until the Obligations have been paid
in full.

Article IX - GENERAL PROVISIONS

 

9.1  Survival of Representations.    All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Advances.

9.2  Governmental Regulation.    Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

9.3  Headings.    Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

9.4  Entire Agreement.    The Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent and the Lenders and
supersede all prior agreements and understandings among the Borrower, the
Administrative Agent and the Lenders relating to the subject matter.    

9.5  Several Obligations; Benefits of this Agreement.    The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such).  The failure of any Lender
to perform any of its obligations hereunder shall not relieve any other Lender
from any of its obligations hereunder.  This Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns, provided,  however, that
the parties hereto expressly agree that the Arranger shall enjoy the benefits of
the provisions of Sections 9.6, 9.10 and 10.10 to the extent specifically set
forth therein and shall have the right to enforce



--------------------------------------------------------------------------------

 

such provisions on its own behalf and in its own name to the same extent as if
it were a party to this Agreement.

9.6  Expenses; Indemnification

(a)  The Borrower shall reimburse the Administrative Agent and the Arranger upon
demand for all reasonable out-of-pocket expenses paid or incurred by the
Administrative Agent or the Arranger, including, without limitation, charges and
disbursements of outside counsel to the Administrative Agent and the Arranger in
connection with the preparation, negotiation, execution, delivery, syndication,
distribution, review, amendment, modification, and administration of the Loan
Documents.  The Borrower also agrees to reimburse the Administrative Agent, the
Arranger and the Lenders for any costs, internal charges and out-of-pocket
expenses, including charges and disbursements of outside counsel to the
Administrative Agent, the Arranger and the Lenders and/or the allocated costs of
in-house counsel incurred from time to time, paid or incurred by the
Administrative Agent, the Arranger or any Lender in connection with the
collection and enforcement of the Loan Documents.  Expenses being reimbursed by
the Borrower under this Section include, without limitation, the cost and
expense of the Reports described in the following sentence.  The Borrower
acknowledges that from time to time U.S. Bank may prepare and may distribute to
the Lenders (but shall have no obligation or duty to prepare or to distribute to
the Lenders) certain audit reports (the “Reports”) pertaining to the Borrower’s
assets for internal use by U.S. Bank from information furnished to it by or on
behalf of the Borrower, after U.S. Bank has exercised its rights of inspection
pursuant to this Agreement.

(b)The Borrower hereby further agrees to indemnify the Administrative Agent, the
Arranger, each Lender, their respective affiliates, and each of their directors,
officers and employees against all losses, claims, damages, penalties,
judgments, liabilities and expenses (including, without limitation, all expenses
of litigation or preparation therefor whether or not the Administrative Agent,
the Arranger, any Lender or any affiliate is a party thereto) that any of them
may pay or incur arising out of or relating to this Agreement, the other Loan
Documents, the transactions contemplated hereby, any actual or alleged presence
or release of Hazardous Materials on or from any Property owned or operated by
Borrower or any of its Subsidiaries, any environmental liability related in any
way to Borrower or any of its Subsidiaries, or any actual or prospective claim,
litigation tort or any other theory, whether brought by a third party or by the
Borrower or any of its Subsidiaries, or the direct or indirect application or
proposed application of the proceeds of any Advance hereunder except to the
extent that they are determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the party seeking indemnification.  The obligations of the
Borrower under this Section 9.6 shall survive the termination of this Agreement.

9.7  Numbers of Documents.    All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.

9.8  Accounting.    Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with GAAP in a manner consistent with that
used in preparing the financial statements referred to in Section 5.4;
 provided, however that, notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect to (i) any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any of its Subsidiaries at
“fair value”, as defined therein, or (ii) any treatment of Indebtedness in
respect of convertible debt instruments under Financial Accounting Standards
Codification Subtopic 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated matter as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.  If at any time any change in GAAP would affect the computation
of any financial ratio or requirement set forth in any Loan Document, and the
Borrower, the Administrative Agent or the Required Lenders shall so request, the



--------------------------------------------------------------------------------

 

Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders),
provided that, until so amended, such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and the Borrower
shall provide to the Administrative Agent and the Lenders reconciliation
statements showing the difference in such calculation, together with the
delivery of monthly, quarterly and annual financial statements required
hereunder.

9.9  Severability of Provisions.    Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.

9.10  Nonliability of Lenders.    The relationship between the Borrower on the
one hand and the Lenders and the Administrative Agent on the other hand shall be
solely that of borrower and lender.  Neither the Administrative Agent, the
Arranger nor any Lender shall have any fiduciary responsibilities to the
Borrower.  Neither the Administrative Agent, the Arranger nor any Lender
undertakes any responsibility to the Borrower to review or inform the Borrower
of any matter in connection with any phase of the Borrower’s business or
operations.  The Borrower agrees that neither the Administrative Agent, the
Arranger nor any Lender shall have liability to the Borrower (whether sounding
in tort, contract or otherwise) for losses suffered by the Borrower in
connection with, arising out of, or in any way related to, the transactions
contemplated and the relationship established by the Loan Documents, or any act,
omission or event occurring in connection therewith, unless it is determined in
a final non-appealable judgment by a court of competent jurisdiction that such
losses resulted from the gross negligence or willful misconduct of the party
from which recovery is sought.  Neither the Administrative Agent, the Arranger
nor any Lender shall have any liability with respect to, and the Borrower hereby
waives, releases and agrees not to sue for, any special, indirect, consequential
or punitive damages suffered by the Borrower in connection with, arising out of,
or in any way related to the Loan Documents or the transactions contemplated
thereby.  The Arranger shall, in its capacity as such, have no duties or
responsibilities under the Agreement or any other Loan Document.  Each Lender
acknowledges that it has not relied and will not rely on the Arranger in
deciding to enter into the Agreement or any other Loan Document or in taking or
not taking any action.

9.11  Confidentiality.    The Administrative Agent and each Lender agrees to
hold any confidential information which it may receive from the Borrower in
connection with this Agreement in confidence, except for disclosure (i) to its
Affiliates and to the Administrative Agent and any other Lender and their
respective Affiliates, (ii) to legal counsel, accountants, and other
professional advisors to the Administrative Agent or such Lender or to a
Transferee, (iii) to regulatory officials, (iv) to any Person as requested
pursuant to or as required by law, regulation, or legal process, (v) to any
Person in connection with any legal proceeding to which it is a party, (vi) to
its direct or indirect contractual counterparties in swap agreements or to legal
counsel, accountants and other professional advisors to such counterparties,
(vii) permitted by Section 12.4, (viii) to rating agencies if requested or
required by such agencies in connection with a rating relating to the Advances
hereunder, (ix) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, and (x) to the extent such
information (1) becomes publicly available other than as a result of a breach of
this Section or (2) becomes available to the Administrative Agent or any other
Lender on a non-confidential basis from a source other than the
Borrower.  Without limiting Section 9.4, the Borrower agrees that the terms of
this Section 9.11 shall set forth the entire agreement between the Borrower and
the Administrative Agent and each Lender with respect to any confidential
information previously or hereafter received by the Administrative Agent or such
Lender in connection with this Agreement, and this Section 9.11 shall supersede
any and all prior confidentiality agreements entered into by the Administrative
Agent or any Lender with respect to such confidential information.  The
Administrative Agent and each Lender acknowledges that Borrower may file a copy
of this Agreement with the Securities and Exchange Commission on the EDGAR
website on the Internet at www.sec.gov to the extent required by Borrower's



--------------------------------------------------------------------------------

 

status as a public company that is subject to the regulations and disclosure
requirements of the Securities Exchange Act of 1934.

9.12  Nonreliance.    Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) for the repayment of the Advances.

9.13  Disclosure.    The Borrower and each Lender hereby acknowledge and agree
that U.S. Bank and/or its Affiliates from time to time may hold investments in,
make other loans to or have other relationships with the Borrower and its
Affiliates.

9.14  USA PATRIOT ACT NOTIFICATION.    The following notification is provided to
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:

Each Lender that is subject to the requirements of the USA PATRIOT Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) hereby
notifies the Borrower that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies Borrower,
which information includes the name and address of Borrower and other
information that will allow such Lender to identify Borrower in accordance with
the Act.

 

Article X - THE ADMINISTRATIVE AGENT

 

10.1  Appointment; Nature of Relationship.    U.S. Bank National Association is
hereby appointed by each of the Lenders as its contractual representative
(herein referred to as the “Administrative Agent”) hereunder and under each
other Loan Document, and each of the Lenders irrevocably authorizes the
Administrative Agent to act as the contractual representative of such Lender
with the rights and duties expressly set forth herein and in the other Loan
Documents.  The Administrative Agent agrees to act as such contractual
representative upon the express conditions contained in this Article
X.  Notwithstanding the use of the defined term “Administrative Agent,” it is
expressly understood and agreed that the Administrative Agent shall not have any
fiduciary responsibilities to any Lender by reason of this Agreement or any
other Loan Document and that the Administrative Agent is merely acting as the
contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents.  In its
capacity as the Lenders’ contractual representative, the Administrative Agent
(i) does not hereby assume any fiduciary duties to any of the Lenders, and (ii)
is acting as an independent contractor, the rights and duties of which are
limited to those expressly set forth in this Agreement and the other Loan
Documents.  Each of the Lenders hereby agrees to assert no claim against the
Administrative Agent on any agency theory or any other theory of liability for
breach of fiduciary duty, all of which claims each Lender hereby waives.

10.2  Powers.    The Administrative Agent shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto.  The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.

10.3  General Immunity.    Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower, the
Lenders or any Lender for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is determined in a final
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person.

10.4  No Responsibility for Loans, Recitals, etc.    Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire



--------------------------------------------------------------------------------

 

into, or verify (a) any statement, warranty or representation made in connection
with any Loan Document or any borrowing hereunder; (b) the performance or
observance of any of the covenants or agreements of any obligor under any Loan
Document, including, without limitation, any agreement by an obligor to furnish
information directly to each Lender; (c) the satisfaction of any condition
specified in Article IV, except receipt of items required to be delivered solely
to the Administrative Agent; (d) the existence or possible existence of any
Default or Event of Default; (e) the validity, enforceability, effectiveness,
sufficiency or genuineness of any Loan Document or any other instrument or
writing furnished in connection therewith; (f) the value, sufficiency, creation,
perfection or priority of any Lien in any collateral security; or (g) the
financial condition of the Borrower or any guarantor of any of the Obligations
or of any of the Borrower’s or any such guarantor’s respective Subsidiaries.

10.5  Action on Instructions of Lenders.    The Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
and under any other Loan Document in accordance with written instructions signed
by the Required Lenders, and such instructions and any action taken or failure
to act pursuant thereto shall be binding on all of the Lenders.  The Lenders
hereby acknowledge that the Administrative Agent shall be under no duty to take
any discretionary action permitted to be taken by it pursuant to the provisions
of this Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders.  The Administrative Agent shall be
fully justified in failing or refusing to take any action hereunder and under
any other Loan Document unless it shall first be indemnified to its satisfaction
by the Lenders pro rata against any and all liability, cost and expense that it
may incur by reason of taking or continuing to take any such action.

10.6  Employment of Administrative Agents and Counsel.    The Administrative
Agent may execute any of its duties as Administrative Agent hereunder and under
any other Loan Document by or through employees, agents, and attorneys-in-fact
and shall not be answerable to the Lenders, except as to money or securities
received by it or its authorized agents, for the default or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care.  The
Administrative Agent shall be entitled to advice of counsel concerning the
contractual arrangement between the Administrative Agent and the Lenders and all
matters pertaining to the Administrative Agent’s duties hereunder and under any
other Loan Document.

10.7  Reliance on Documents; Counsel.    The Administrative Agent shall be
entitled to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex, electronic mail message, statement, paper or
document believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Administrative Agent, which counsel may be
employees of the Administrative Agent.  For purposes of determining compliance
with the conditions specified in Sections 4.1 and 4.2, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
applicable date specifying its objection thereto.

10.8  Administrative Agent’s Reimbursement and Indemnification.    The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to their Pro Rata Shares (disregarding, for the avoidance of doubt, the
exclusion of Defaulting Lenders therein) (i) for any amounts not reimbursed by
the Borrower for which the Administrative Agent is entitled to reimbursement by
the Borrower under the Loan Documents, (ii) for any other expenses incurred by
the Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents (including, without limitation, for any expenses incurred by the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders) and (iii) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of the Loan Documents or any other document delivered
in connection therewith or the transactions contemplated thereby (including,
without limitation, for any such amounts incurred by or asserted against the
Administrative Agent in connection with any dispute between the Administrative



--------------------------------------------------------------------------------

 

Agent and any Lender or between two or more of the Lenders), or the enforcement
of any of the terms of the Loan Documents or of any such other documents,
provided that (x) no Lender shall be liable for any of the foregoing to the
extent any of the foregoing is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the Administrative Agent and (y) any indemnification
required pursuant to Section 3.1(f) shall, notwithstanding the provisions of
this Section 10.8, be paid by the relevant Lender in accordance with the
provisions thereof.  The obligations of the Lenders under this Section 10.8
shall survive payment of the Obligations and termination of this Agreement.

10.9  Notice of Event of Default.    The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default hereunder unless the Administrative Agent has received written notice
from a Lender or the Borrower referring to this Agreement describing such
Default or Event of Default and stating that such notice is a “notice of
default”.  In the event that the Administrative Agent receives such a notice,
the Administrative Agent shall give prompt notice thereof to the Lenders;
provided that, except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.

10.10  Rights as a Lender.    In the event the Administrative Agent is a Lender,
the Administrative Agent shall have the same rights and powers hereunder and
under any other Loan Document with respect to its Commitment and its Loans as
any Lender and may exercise the same as though it were not the Administrative
Agent, and the term “Lender” or “Lenders” shall, at any time when the
Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity.  The Administrative
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its Subsidiaries in which the Borrower or such Subsidiary is
not restricted hereby from engaging with any other Person.

10.11 Lender Credit Decision, Legal Representation.

(a)  Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent, the Arranger or any other Lender and based on the
financial statements prepared by the Borrower and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents.  Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents. Except for any notice, report, document
or other information expressly required to be furnished to the Lenders by the
Administrative Agent or Arranger hereunder, neither the Administrative Agent nor
the Arranger shall have any duty or responsibility (either initially or on a
continuing basis) to provide any Lender with any notice, report, document,
credit information or other information concerning the affairs, financial
condition or business of the Borrower or any of its Affiliates that may come
into the possession of the Administrative Agent or Arranger (whether or not in
their respective capacity as Administrative Agent or Arranger) or any of their
Affiliates.

(b)  Each Lender further acknowledges that it has had the opportunity to be
represented by legal counsel in connection with its execution of this Agreement
and the other Loan Documents, that it has made its own evaluation of all
applicable laws and regulations relating to the transactions contemplated
hereby, and that the counsel to the Administrative Agent represents only the
Administrative Agent and not the Lenders in connection with this Agreement and
the transactions contemplated hereby.

10.12  Successor Administrative Agent.    The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Borrower, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been



--------------------------------------------------------------------------------

 

appointed, 30 days after the retiring Administrative Agent gives notice of its
intention to resign.  Upon any such resignation, the Required Lenders shall have
the right to appoint, on behalf of the Borrower and the Lenders, a successor
Administrative Agent.  If no successor Administrative Agent shall have been so
appointed by the Required Lenders within 15 days after the resigning
Administrative Agent’s giving notice of its intention to resign, then the
resigning Administrative Agent may appoint, on behalf of the Borrower and the
Lenders, a successor Administrative Agent.  Notwithstanding the previous
sentence, the Administrative Agent may at any time without the consent of the
Borrower or any Lender, appoint any of its Affiliates which is a commercial bank
as a successor Administrative Agent hereunder.  If the Administrative Agent has
resigned and no successor Administrative Agent has been appointed, the Lenders
may perform all the duties of the Administrative Agent hereunder and the
Borrower shall make all payments in respect of the Obligations to the applicable
Lender and for all other purposes shall deal directly with the Lenders.  No
successor Administrative Agent shall be deemed to be appointed hereunder until
such successor Administrative Agent has accepted the appointment.  Any such
successor Administrative Agent shall be a commercial bank having capital and
retained earnings of at least $100,000,000.  Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the resigning
Administrative Agent.  Upon the effectiveness of the resignation of the
Administrative Agent, the resigning Administrative Agent shall be discharged
from its duties and obligations hereunder and under the Loan Documents.  After
the effectiveness of the resignation of an Administrative Agent, the provisions
of this Article X shall continue in effect for the benefit of such
Administrative Agent in respect of any actions taken or omitted to be taken by
it while it was acting as the Administrative Agent hereunder and under the other
Loan Documents. 

10.13  Administrative Agent and Arranger Fees.    As of the date this Agreement
is executed by Borrower and all of the initial Lenders and on each anniversary
of such date, the Borrower shall pay to the Administrative Agent the sum of
$5,000.00 in immediately available funds as an administrative fee for the
services provided by Administrative Agent hereunder.

10.14  Delegation to Affiliates.    The Borrower and the Lenders agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates.  Any such Affiliate (and such Affiliate’s directors,
officers, agents and employees) which performs duties in connection with this
Agreement shall be entitled to the same benefits of the indemnification, waiver
and other protective provisions to which the Administrative Agent is entitled
under Articles IX and X.

10.15    No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (a)(i) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders, on the other hand, (ii) the Borrower has consulted its
own legal, accounting, regulatory, and tax advisors to the extent it has deemed
appropriate, and (iii) the Borrower is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (b)(i) each of the Lenders is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person, and (ii) no Lender has any obligation to the Borrower or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and (c)
each of the Lenders and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and no Lender has any obligation to disclose any of
such interest to the Borrower or its Affiliates.  To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against each of the Lenders with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

 





--------------------------------------------------------------------------------

 

Article XI - SETOFF; RATABLE PAYMENTS

 

11.1  Setoff.    The Borrower hereby grants each Lender a security interest in
all deposits, credits and deposit accounts (including all account balances,
whether provisional or final and whether or not collected or available) of the
Borrower with such Lender or any Affiliate of such Lender (the “Deposits”).  In
addition to, and without limitation of, any rights of the Lenders under
applicable law, if the Borrower becomes insolvent, however evidenced, or any
Event of Default occurs, Borrower authorizes each Lender to offset and apply all
such Deposits toward the payment of the Obligations owing to such Lender,
whether or not the Obligations, or any part thereof, shall then be due and
regardless of the existence or adequacy of any collateral, guaranty or any other
security, right or remedy available to such Lender or the Lenders;  provided,
that if any Defaulting Lender exercises such right of setoff, (a) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.18 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.

3.2  Ratable Payments.    If any Lender, whether by setoff or otherwise, has
payment made to it upon its Revolving Exposure (other than payments received
pursuant to Section 3.1) in a greater proportion than that received by any other
Lender, such Lender agrees, promptly upon demand, to purchase a portion of the
Aggregate Revolving Exposure held by the other Lenders so that after such
purchase each Lender will hold its Pro Rata Share of the Aggregate Revolving
Exposure.  If any Lender, whether in connection with setoff or amounts which
might be subject to setoff or otherwise, receives collateral or other protection
for its Obligations or such amounts which may be subject to setoff, such Lender
agrees, promptly upon demand, to take such action necessary such that all
Lenders share in the benefits of such collateral ratably in proportion to their
respective Pro Rata Shares of the Aggregate Revolving Exposure.  In case any
such payment is disturbed by legal process, or otherwise, appropriate further
adjustments shall be made.

Article XII - BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

12.1  Successors and Assigns.    The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns permitted hereby, except that (i)
the Borrower shall not have the right to assign its rights or obligations under
the Loan Documents without the prior written consent of each Lender and (ii)
Western Alliance Bank shall not have the right to assign its rights or
obligations under the Loan Documents without the prior written consent of U.S.
Bank.  Any attempted assignment or transfer by any party not made in compliance
with this Section 12.1 shall be null and void, unless such attempted assignment
or transfer is treated as a participation in accordance with the terms of this
Agreement.  The parties to this Agreement acknowledge that clause (ii) of this
Section 12.1 relates only to absolute assignments and this Section 12.1 does not
prohibit assignments creating security interests, including, without limitation,
(x) any pledge or assignment by any Lender of all or any portion of its rights
under this Agreement and any Note to a Federal Reserve Bank or (y) in the case
of a Lender which is a Fund, any pledge or assignment of all or any portion of
its rights under this Agreement and any Note to its trustee in support of its
obligations to its trustee.  The Administrative Agent may treat the Person which
made any Loan or which holds any Note as the owner thereof for all purposes
hereof; provided, however, that the Administrative Agent may in its discretion
(but shall not be required to) follow instructions from the Person which made
any Loan or which holds any Note to direct payments relating to such Loan or
Note to another Person.  Any assignee of the rights to any Loan or any Note
agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents.  Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether



--------------------------------------------------------------------------------

 

or not a Note has been issued in evidence thereof), shall be conclusive and
binding on any subsequent holder or assignee of the rights to such Loan.

3.2  Dissemination of Information.    The Borrower authorizes each Lender to
disclose to any Person acquiring an interest in the Loan Documents by operation
of law (each a “Transferee”) and any prospective Transferee any and all
information in such Lender’s possession concerning the creditworthiness of the
Borrower and its Subsidiaries, including without limitation any information
contained in any Reports; provided that each Transferee and prospective
Transferee agrees to be bound by Section 9.11 of this Agreement.

 

Article XIII - NOTICES

 

13.1  Notices; Effectiveness; Electronic Communication

 

(a)  Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:

(1)



 if to the Borrower, at its address or facsimile number set forth on the
signature page hereof;

(2)



 if to the Administrative Agent, at its address or facsimile number set forth on
the signature page hereof;

(3)



 if to a Lender, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)  Electronic Communications.  Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and internet or intranet websites) pursuant to procedures approved by the
Administrative Agent or as otherwise determined by the Administrative
Agent,  provided that the foregoing shall not apply to notices to any Lender
pursuant to Article II if such Lender has notified the Administrative Agent that
it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may, in its respective
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it or as it
otherwise determines, provided that such determination or approval may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during



--------------------------------------------------------------------------------

 

the normal business hours of the recipient, such notice or communication shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.

(c) Change of Address, Etc.  Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

 

Article XIV - COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

 

14.1  Counterparts; Effectiveness.    This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Except as provided in Article IV, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent, and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

14.2  Electronic Execution of Assignments.    The words “execution,” “signed,”
“signature,” and words of like import in any assignment and assumption agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any other state laws based on the Uniform Electronic
Transactions Act.

14.3.  Electronic Records.  The Administrative Agent and each Lender is
authorized to create electronic images and to destroy paper originals of any
imaged documents, and any such images maintained by the Administrative Agent or
a Lender as part of its normal business processes shall be given the same legal
effect as the paper originals.  The Administrative Agent and each Lender is
authorized, when appropriate, to convert any instrument into a "transferable
record" under the Uniform Electronic Transactions Act ("UETA"), with the image
of such instrument in the Administrative Agent's or a Lender's possession
constituting an "authoritative copy" under UETA.

 

Article XV - CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

15.1CHOICE OF LAWTHE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE
OF MISSOURI, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

15.2CONSENT TO JURISDICTIONTHE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE COURT



--------------------------------------------------------------------------------

 

SITTING IN ST. LOUIS, MISSOURI IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST
THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING
BY THE BORROWER AGAINST THE ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE
OF THE ADMINISTRATIVE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN ST. LOUIS, MISSOURI.

15.3WAIVER OF JURY TRIALTHE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER
HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.

[Signature Pages Follow]

 

 





--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.

 

COBIZ FINANCIAL, INC., as Borrower

 

By:

Name:

Title:

Address:



Attn:

Phone:

Fax:

Commitments

U.S. BANK NATIONAL ASSOCIATION, as a Lender and as Administrative Agent

 

By:

Name:

Title:

Address:



Attn:

Phone:

Fax:

 

WESTERN ALLIANCE BANK, as a Lender

 

By:

Name:

Title:

Address:



Attn:

Phone:

Fax:

 

--------------------------------------------------------------------------------

 

SCHEDULE I
Commitments

 

Lender

Revolving Commitment

U.S. BANK NATIONAL ASSOCIATION

$
15,000,000.00 

WESTERN ALLIANCE BANK, (PHOENIX, AZ)

$
5,000,000.00 

TOTAL COMMITMENTS

$
20,000,000.00 

 

--------------------------------------------------------------------------------

 

EXHIBIT A
FORM OF RESOLUTION & INCUMBENCY CERTIFICATE

CORPORATE RESOLUTION

 

TO:U.S. BANK NATIONAL ASSOCIATION and WESTERN ALLIANCE BANK (collectively, the
“Lenders”) and U.S. BANK NATIONAL ASSOCIATION as Administrative Agent under that
certain Credit Agreement dated as of May 15, 2014 (the "Credit Agreement").

 

RESOLVED: That this corporation, CoBiz Financial Inc., proposes to obtain credit
from time to time, or has obtained credit, from Lenders.

BE IT FURTHER RESOLVED, that the holder of any one of the following offices:

Chief Executive Officer, Chief Financial Officer or Chief Accounting Officer

of this corporation be and they are hereby authorized and empowered for and on
behalf of and in the name of this corporation and as its corporate act and deed:

(a)To borrow money from Lenders and to assume any liabilities of any other
person or entity to Lenders, in such form and on such terms and conditions as
shall be agreed upon by those authorized above and Lenders, including, without
limitation, a revolving loan from Lenders in the original principal amount of
$20,000,000.00, and to sign and deliver to Lenders and Administrative Agent the
Credit Agreement, such promissory notes and other evidences of indebtedness for
money borrowed or advanced and/or for indebtedness assumed as Lenders and
Administrative Agent shall require; such promissory notes or other evidences of
indebtedness may provide that advances be requested by telephone communication
and by any officer, employee or agent of this corporation so long as the
advances are deposited into any deposit account of this corporation with
Lenders; this corporation shall be bound to Lenders and Administrative Agent by,
and Lenders and Administrative Agent may rely upon, any communication or act,
including telephone communications, purporting to be done by any officer,
employee or agent of this corporation provided that Lenders or Administrative
Agent believes, in good faith, that the same is done by such person.

(b)To contract for the issuance by Lenders of letters of credit, to discount
with Lenders notes, acceptances and evidences of indebtedness payable to or due
this corporation, to endorse the same and execute such contracts and instruments
for repayment thereof to Lenders as Lenders and Administrative Agent shall
require, and to enter into any swap, derivative, foreign exchange, hedge or
other similar transaction or arrangement with or through Lenders.

(c)To mortgage, encumber, pledge, convey, grant, assign or otherwise transfer
all or any part of this corporation's real or personal property for the purpose
of securing the payment of any of the promissory notes, contracts, instruments
and other evidences of indebtedness authorized hereby, and to execute and
deliver to Lenders or Administrative Agent such deeds of trust, mortgages,
pledge agreements, security agreements and/or other related documents as Lenders
or Administrative Agent shall require.

(d)To perform all acts and to execute and deliver all documents described above
and all other contracts and instruments which Lenders or Administrative Agent
deem necessary or convenient to accomplish the purposes of this resolution
and/or to perfect or continue the rights, remedies and security interests to be
given to Lenders or Administrative Agent pursuant hereto, including without
limitation, any modifications, renewals and/or extensions of any of this
corporation's obligations to Lenders or Administrative Agent, however evidenced;
provided that the aggregate principal amount of all sums borrowed and credits
established pursuant to this resolution shall not at any time exceed the sum of
$20,000,000.00 outstanding and unpaid.  Loans made pursuant to a special
resolution and loans made



--------------------------------------------------------------------------------

 

by offices of Lenders other than the office to which this resolution is
delivered shall be in addition to the foregoing limitation.

BE IT FURTHER RESOLVED, that the authority hereby conferred is in addition to
that conferred by any other resolution heretofore or hereafter delivered by this
corporation to Lenders or Administrative Agent and shall continue in full force
and effect until Lenders and Administrative Agent shall have received notice in
writing, certified by the Secretary of this corporation, of the revocation
hereof by a resolution duly adopted by the Board of Directors of this
corporation. Any such revocation shall be effective only as to credit which is
extended or committed by Lenders, or actions which are taken by this corporation
pursuant to the resolutions contained herein, subsequent to Lenders' receipt of
such notice. The authority hereby conferred shall be deemed retroactive, and any
and all acts authorized herein which were performed prior to the passage of this
resolution are hereby approved and ratified.

CERTIFICATION

I, Mary Perrott Smith, Secretary of CoBiz Financial Inc., a corporation created
and existing under the laws of Colorado, do hereby certify and declare that the
foregoing is a full, true and correct copy of the resolutions duly passed and
adopted by the Board of Directors of said corporation, by written consent of all
Directors of said corporation or at a meeting of said Board duly and regularly
called, noticed and held on May 15, 2014, at which meeting a quorum of the Board
of Directors was present and voted in favor of said resolutions; that said
resolutions are now in full force and effect; that there is no provision in the
Articles of Incorporation or Bylaws of said corporation, or any shareholder
agreement, limiting the power of the Board of Directors of said corporation to
pass the foregoing resolutions and that such resolutions are in conformity with
the provisions of such Articles of Incorporation and Bylaws; and that no
approval by the shareholders of, or any of the outstanding shares of, said
corporation is required with respect to the mailers which are the subject of the
foregoing resolutions.

IN WITNESS WHEREOF, I have hereunto set my hand, and if required by Lenders or
Administrative Agent affixed the corporate seal of said corporation, as of May
15, 2014.

 



--------------------------------------------------------------------------------

           Mary Perrott Smith, Secretary





--------------------------------------------------------------------------------

 

CERTIFICATE OF INCUMBENCY

 

To:U.S. BANK NATIONAL ASSOCIATION and WESTERN ALLIANCE BANK (collectively, the
“Lenders”) and U.S. BANK NATIONAL ASSOCIATION as Administrative Agent under that
certain Credit Agreement dated as of May 15, 2014 (the "Credit Agreement").

 

The undersigned, Mary Perrott Smith, Secretary of CoBiz Financial Inc., a
corporation created and existing under the laws of Colorado, hereby certifies to
Lenders and Administrative Agent that: (a) each of the following named persons
are duly elected officers of this corporation and presently hold the titles
specified below; (b) said officers are authorized to act on behalf of this
corporation in transactions with Lenders and Administrative Agent; and (c) the
signature opposite each officer's name is his or her true signature:

TitleNameSignature

Chairman & CEOSteven Bangert

--------------------------------------------------------------------------------

 

 

Executive Vice President, CFOLyne Andrich

--------------------------------------------------------------------------------

 

Chief Accounting Officer Troy Dumlao

--------------------------------------------------------------------------------

 

The undersigned further certifies that if any of the above-named officers
change, or if, at any time, any of said officers are no longer authorized to act
on behalf of this corporation in transactions with Lenders or Administrative
Agent, this corporation shall immediately provide to Lenders and Administrative
Agent a new Certificate of Incumbency. Lenders and Administrative Agent are
hereby authorized to rely on this Certificate of Incumbency until a new
Certificate of Incumbency certified by the Secretary of this corporation is
received by Lenders and Administrative Agent.

IN WITNESS WHEREOF, I have hereunto set my hand, and if required by Lenders or
Administrative Agent affixed the corporate seal of said corporation, as of May
15, 2014.

 

--------------------------------------------------------------------------------

Mary Perrott Smith, Secretary

 

--------------------------------------------------------------------------------

 

EXHIBIT B

COMPLIANCE CERTIFICATE

To:The Lenders parties to the
Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of May 15, 2014 (as amended, modified, renewed or extended
from time to time, the “Agreement”) among COBIZ FINANCIAL, INC., a Colorado
corporation (the “Borrower”), the lenders party thereto and U.S. Bank National
Association, as Administrative Agent for the Lenders.  Unless otherwise defined
herein, capitalized terms used in this Compliance Certificate have the meanings
ascribed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1.I am the duly elected __________ of the Borrower;

2.I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;

3.The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and

4.Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct.

5. Schedule II attached hereto sets forth the various reports and deliveries
which are required at this time under the Credit Agreement, the Negative Pledge
Agreement and the other Loan Documents and the status of compliance.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:









The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this __ day of _______, 20___.

_________________________





--------------------------------------------------------------------------------

 

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

Compliance as of [_________], 20[__] with
Provisions of Section 6.16 of
the Agreement

 

Section 6.16(a)

Fixed Charge Coverage Ratio

of Borrower

(Minimum: 1.35 to 1.0)______ to 1.0

 

Section 6.16(b)

Non-Performing Assets to Total Primary Capital

of Borrower and its Subsidiaries

determined on a consolidated basis

(Maximum: 15.00%)__________%

 

Section 6.16(c)

Loan Loss Reserves to Non-Performing Loans

of Borrower and its Subsidiaries

determined on a consolidated basis

(Minimum: 85.00%)__________%

 

Section 6.16(d)

Total Risk-Based Capital Ratio

of Borrower and its Subsidiaries

determined on a consolidated basis

(Minimum: 13.00%)__________%

 

Section 6.16(e)

The Subsidiary Bank [is] / [is not] "well capitalized."

 

 





--------------------------------------------------------------------------------

 

SCHEDULE II TO COMPLIANCE CERTIFICATE

 

Reports and Deliveries Currently Due

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

[FORM OF] BORROWING NOTICE

 

TO:U.S. Bank National Association, as administrative agent (the “Administrative
Agent”) under that certain Credit Agreement (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), dated as of
May 15, 2014, among CoBiz Financial, Inc. (the “Borrower”), the financial
institutions party thereto, as lenders (the “Lenders”), and the Administrative
Agent.

 

Capitalized terms used herein shall have the meanings ascribed to such terms in
the Credit Agreement.

The undersigned Borrower hereby gives to the Administrative Agent a Borrowing
Request pursuant to Section 2.6 of the Credit Agreement, and the Borrower hereby
requests to borrow on _______________, 20__ (the “Borrowing Date”) from the
Lenders, on a pro rata basis, an aggregate principal Dollar Amount of
$___________ in Revolving Loans as a Base Rate Advance (in Dollars).

The undersigned hereby certifies to the Administrative Agent and the Lenders
that (i) all of the representations and warranties of the Borrower set forth in
the Credit Agreement are true and correct (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date) on and as of the date of the Advance requested herein; (ii) at
the time of and immediately after giving effect to such Advance, no Default
shall have occurred and be continuing; and (iii) all other relevant conditions
set forth in Section 4.2 of the Credit Agreement have been satisfied.

IN WITNESS WHEREOF, the undersigned has caused this Borrowing Notice to be
executed by its authorized officer as of the date set forth below.

Dated:  _______________, 20__

 



 

 

By

Name:

Title:

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D

[FORM OF] REVOLVING NOTE

[Date]

CoBiz Financial, Inc., a Colorado corporation (the “Borrower”), promises to pay
to the order of ____________________________________ (the “Lender”) [$________],
or such lesser amount that constitutes the aggregate unpaid principal amount of
all Revolving Loans made by the Lender to the Borrower pursuant to Article II of
the Agreement (as hereinafter defined), in immediately available funds at the
applicable office of U.S. Bank National Association, as Administrative Agent,
together with interest on the unpaid principal amount hereof at the rates and on
the dates set forth in the Agreement.  The Borrower shall pay the principal of
and accrued and unpaid interest on the Loans in full on the Revolving Loan
Termination Date.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of May 15, 2014 (which, as it may be
amended or modified and in effect from time to time, is herein called the
“Agreement”), among the Borrower, the lenders party thereto, including the
Lender, and U.S. Bank National Association, as Administrative Agent, to which
Agreement reference is hereby made for a statement of the terms and conditions
governing this Note, including the terms and conditions under which this Note
may be prepaid or its maturity date accelerated.  Capitalized terms used herein
and not otherwise defined herein are used with the meanings attributed to them
in the Agreement.

In the event of default hereunder, the undersigned agree to pay all costs and
expenses of collection, including reasonable attorneys’ fees.  The undersigned
waive demand, presentment, notice of nonpayment, protest, notice of protest and
notice of dishonor.

THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF MISSOURI WITHOUT GIVING EFFECT TO THE CONFLICT
OF LAWS PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE UNITED
STATES APPLICABLE TO NATIONAL BANKS.

 

COBIZ FINANCIAL, INC.

 

By:

 

Print Name:

 

Title:

 

 

 





--------------------------------------------------------------------------------

 



SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
REVOLVING NOTE OF COBIZ FINANCIAL, INC.,
DATED MAY 15, 2014

Date

Principal
Amount of
Loan

Maturity
of Interest
Period

Principal
Amount
Paid

Unpaid
Balance

 

 

 

 

 

 



--------------------------------------------------------------------------------